 



Exhibit 10.1
Wreck Removal Contract
between
BP America Production Company,
Chevron U.S.A. Inc.
and
GOM Shelf LLC
as the “Companies”
and
Wild Well Control, Inc.
as “Contractor”
NOTICE: THIS CONTRACT CONTAINS INDEMNIFICATION, RELEASE, ASSUMPTION OF
LIABILITY, AND HOLD
HARMLESS PROVISIONS, SOME OF WHICH ARE IN ARTICLE 13 AND THE REMAINDER ARE FOUND
THROUGHOUT THE CONTRACT.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   Article 1. CONTRACT DOCUMENTS AND INTERPRETATION  
  7  
Section 1.01
  Contract Documents     7  
Section 1.02
  Incorporation     7  
Section 1.03
  Section References     8  
Section 1.04
  References     8  
Section 1.05
  Headings     8  
Section 1.06
  Interpretation     8   Article 2. DEFINITIONS     8  
Section 2.01
  Definitions     8   Article 3. SCOPE OF WORK; COMMENCEMENT AND COMPLETION OF
WORK; “AS IS WHERE IS”     14  
Section 3.01
  Scope of Work     14  
Section 3.02
  Commencement of Work; Completion of Work     14  
Section 3.03
  Title     14  
Section 3.04
  Reefed Items     15  
Section 3.05
  No Exclusions from Work     15  
Section 3.06
  Additional Wells     15  
Section 3.07
  Conditions; “As Is, Where Is”     15   Article 4. CONDITIONS PRECEDENT     17
 
Section 4.01
  MMS Qualification; Bonds     17  
Section 4.02
  Permits     17  
Section 4.03
  Designation of Operator; MMS Approvals     17  
Section 4.04
  Insurance     17  
Section 4.05
  Escrow Agreement     18   Article 5. EXISTING ASSETS AND EXISTING PERMITS    
18  
Section 5.01
  Transfers     18  
Section 5.02
  No Warranty of Title     18  
Section 5.03
  Delivery     18   Article 6. REPRESENTATIONS AND WARRANTIES     18  
Section 6.01
  Organization and Good Standing     18  

 
Table of Contents
Page i

 



--------------------------------------------------------------------------------



 



                      Page  
Section 6.02
  Corporate Authority; Authorization of Agreement     18  
Section 6.03
  No Violations     19  
Section 6.04
  Litigation     19  
Section 6.05
  Bankruptcy     19  
Section 6.06
  Qualification     19  
Section 6.07
  Laws     19  
Section 6.08
  Gifts, Etc.     19  
Section 6.09
  Indemnity     20   Article 7. REPRESENTATIONS OF EACH COMPANY     20  
Section 7.01
  Organization and Good Standing     20  
Section 7.02
  Corporate Authority; Authorization of Agreement     20  
Section 7.03
  No Violations     20  
Section 7.04
  Litigation     20  
Section 7.05
  Bankruptcy     20   Article 8. CONTRACTOR’S COVENANTS     21  
Section 8.01
  Cooperation     21  
Section 8.02
  Permit Requests and Modifications     21  
Section 8.03
  Subsequent MMS Filings     21  
Section 8.04
  Performance     21  
Section 8.05
  Anti-Bribery, Etc.     22  
Section 8.06
  Records     23  
Section 8.07
  Payment of Bills     23  
Section 8.08
  Taxes, Liens, and Charges     23  
Section 8.09
  Qualification     23  
Section 8.10
  IP Rights     23  
Section 8.11
  Monitoring; Future Response     23  
Section 8.12
  Navigation     24  
Section 8.13
  Conditions Precedent     24  
Section 8.14
  Release     24  
Section 8.15
  Re-Designation of Operator     24  
Section 8.16
  Response to Requests for Information     24  
Section 8.17
  Escrow Agreement     24  
Section 8.18
  Indemnity     24  

 
Table of Contents
Page ii

 



--------------------------------------------------------------------------------



 



                      Page   Article 9. COVENANTS OF EACH COMPANY     25  
Section 9.01
  MMS Forms     25  
Section 9.02
  Cooperation     25  
Section 9.03
  Additional Documentation     25  
Section 9.04
  Release     26  
Section 9.05
  Escrow Agreement     26  
Section 9.06
  Other Equipment     26  
Section 9.07
  Certifying Representative     26   Article 10. CONTRACT SUM; MILESTONES;
PAYMENT PROCEDURES     26  
Section 10.01
  Total Compensation     26  
Section 10.02
  Initial Payment     26  
Section 10.03
  Mobilization Payment     26  
Section 10.04
  Milestone Payments; Procedures     27  
Section 10.05
  Final Payment; Procedure     27  
Section 10.06
  Late Payment     28  
Section 10.07
  Escrow Account     28  
Section 10.08
  Method of Payments     28  
Section 10.09
  No Release     29   Article 11. CONFIDENTIALITY     29  
Section 11.01
  Confidential Information     29  
Section 11.02
  Digital Information     29  
Section 11.03
  Third Party Disclosure     30  
Section 11.04
  Public Announcements; Public Disclosures     30   Article 12. INDEPENDENT
CONTRACTOR AND LOUISIANA STATUTORY EMPLOYEE     30  
Section 12.01
  Independent Contractor     30  
Section 12.02
  No Direction or Control     30  
Section 12.03
  Statutory Employer     31   Article 13. INDEMNITY     31  
Section 13.01
  Special Definitions:     31  
Section 13.02
  Contractor’s General Indemnity Obligations     33  
Section 13.03
  Pollution     33  
Section 13.04
  Fines and Penalties     33  

 
Table of Contents
Page iii

 



--------------------------------------------------------------------------------



 



                      Page  
Section 13.05
  Limitation on Damages     34  
Section 13.06
  Notice and Defense     34  
Section 13.07
  Insurance     34   Article 14. INSURANCE     35  
Section 14.01
  Commercial General Liability Insurance     35  
Section 14.02
  Business Auto Liability Insurance     35  
Section 14.03
  Workers Compensation and Employers Liability Insurance     36  
Section 14.04
  Protection and Indemnity and Hull and Machinery Insurance     36  
Section 14.05
  Aviation Liability Insurance     36  
Section 14.06
  Pollution Liability Insurance     37  
Section 14.07
  Operator’s Extra Expense/Well Control Coverage     37  
Section 14.08
  Excess Insurance     37  
Section 14.09
  Evidence of Insurance     37  
Section 14.10
  General Insurance Provisions     37  
Section 14.11
  Self-Insurance     38  
Section 14.12
  Insolvency     39  
Section 14.13
  Subcontractors’ Insurance     39   Article 15. FORCE MAJEURE     39  
Article 16. ASSIGNMENT; DELEGATION; SUBCONTRACTING     39  
Section 16.01
  Assignment; Delegation; Subcontracting     39  
Section 16.02
  Assignment by Companies     40   Article 17. DEFAULT; INSOLVENCY; REMEDIES    
40  
Section 17.01
  Default     40  
Section 17.02
  Notice; Opportunity to Cure     41  
Section 17.03
  Remedies Upon Default     41   Article 18. PUT OPTION     42  
Section 18.01
  Grant of Put Option     42  
Section 18.02
  Method of Exercise     43  
Section 18.03
  Price; Consideration     43  
Section 18.04
  Termination of Obligations     43  

 
Table of Contents
Page iv

 



--------------------------------------------------------------------------------



 



                      Page   Article 19. PARENT GUARANTY     43  
Section 19.01
  Guaranty     43   Article 20. SECURITY AGREEMENT     43  
Section 20.01
  Security Agreement     43   Article 21. APPLICABLE LAW AND RESOLUTION OF
DISPUTES     44  
Section 21.01
  Selection of Applicable Law     44  
Section 21.02
  Venue     44  
Section 21.03
  Continued Performance     44   Article 22. SURVIVAL; SEVERABILITY; WAIVER    
45  
Section 22.01
  Survival     45  
Section 22.02
  Severability     45  
Section 22.03
  Waiver     45   Article 23. NOTICES     45  
Section 23.01
  Notice Addresses     45  
Section 23.02
  Effectiveness of Notices     46  
Section 23.03
  Notice to a Company     46   Article 24. MISCELLANEOUS     46  
Section 24.01
  Third Party Beneficiaries     46  
Section 24.02
  Several Liability of the Companies; No Joint Venture or Partnership     47  
Section 24.03
  Subrogation     47  
Section 24.04
  Contractor Not a Successor or Assign     47  
Section 24.05
  Entire Contract; Amendment     47  
Section 24.06
  Governmental Agency Approval     47  
Section 24.07
  Further Assurances     48  
Section 24.08
  Counterparts     48  

 
Table of Contents
Page v

 



--------------------------------------------------------------------------------



 



     
Exhibit “A”
  Form of Bill of Sale
Exhibit “B”
  Designated Aliquots; Platforms
Exhibit “C”
  Milestone Events
Exhibit “D”
  Other Equipment
Exhibit “E”
  Form of PSA
Exhibit “F”
  Wells
Exhibit “G”
  Scope of Work
Exhibit “H”
  Existing Assets
Exhibit “I”
  Existing Permits
Exhibit “J”
  Milestone Payments
Exhibit “K”
  Form of Guaranty
Exhibit “L”
  Form of Security Agreement

 
Table of Contents
Page vi

 



--------------------------------------------------------------------------------



 



WRECK REMOVAL CONTRACT
by and among
BP AMERICA PRODUCTION COMPANY,
CHEVRON U.S.A. INC., and
GOM SHELF LLC
as the Companies, and each, as a Company
and
WILD WELL CONTROL, INC.
as Contractor
     THIS WRECK REMOVAL CONTRACT is made as of December 31, 2007 (the “Effective
Date”) by and among BP AMERICA PRODUCTION COMPANY, a Delaware corporation
(“BP”), CHEVRON U.S.A. Inc., a Pennsylvania corporation (“Chevron”), and GOM
SHELF LLC, a Delaware limited liability company (“GOM”) (each hereinafter
referred to individually as a “Company” and collectively as the “Companies”),
and WILD WELL CONTROL, INC., a Texas corporation (hereinafter referred to as
“Contractor”). Each Company and Contractor may hereinafter be referred to
collectively as “Parties” or individually as a “Party.” In consideration of the
covenants and provisions hereinafter provided, the Parties agree as follows:
Article 1.
CONTRACT DOCUMENTS AND INTERPRETATION
Section 1.01 Contract Documents.
     This Wreck Removal Contract together with the following Exhibits constitute
this Contract:
     Article 1 to Article 24, inclusive
     Exhibit “A” Form of Bill of Sale
     Exhibit “B” Designated Aliquots; Platforms
     Exhibit “C” Milestone Events
     Exhibit “D” Other Equipment
     Exhibit “E” Form of PSA
     Exhibit “F” Wells
     Exhibit “G” Scope of Work
     Exhibit “H” Existing Assets
     Exhibit “I” Existing Permits
     Exhibit “J” Milestone Payments
     Exhibit “K” Form of Guaranty
     Exhibit “L” Form of Security Agreement
Section 1.02 Incorporation.
     Exhibits “A” through “L”, inclusive are incorporated herein by reference,
and Contractor agrees to comply with all the provisions thereof.

 



--------------------------------------------------------------------------------



 



Section 1.03 Section References.
     Each Article in this Contract contains provisions that are sometimes
referred to as a Section(s) of an Article(s). Unless the context otherwise
requires, a general reference to any Article includes the entire Article and a
reference to any specific Section(s) of an Article refers to the identified
Section(s).
Section 1.04 References.
     Reference to any statute, statutory provision, statutory instrument, or
rule, regulation, or any Governmental Agency form includes a reference to that
statute, statutory provision, statutory instrument, or rule, regulation or form
as from time to time amended, extended, or re-enacted or any successor or
replacement thereof. Reference to the singular includes a reference to the
plural and vice versa and reference to one gender includes a reference to the
other gender.
Section 1.05 Headings.
     Headings are used for convenience only and will not affect the construction
or validity of this Contract.
Section 1.06 Interpretation.
     The Parties agree that each Party has had the opportunity to review the
terms and provisions of this Contract with counsel of their choosing and to
request any desired changes or clarifications and that the terms of this
Contract will not be interpreted against any Party on the ground that such Party
drafted or revised a particular provision. Instead, in the event of any
ambiguity, this Contract will be interpreted in accordance with the intent of
the Parties as evidenced by the Contract taken as a whole.
Article 2.
DEFINITIONS
Section 2.01 Definitions.
     In this Contract, the words and phrases shall have the meanings ascribed
below or as defined separately in the individual Articles of this Contract.
     2.01.01 “Affiliate” or “Affiliates” of a company shall mean a current or
future Person directly or indirectly controlling, controlled by, or under common
control with such company. “Control” for this purpose shall, in the case of a
corporation with outstanding voting stock, require the direct or indirect
ownership of or power to vote with respect to outstanding shares of a
corporation’s capital stock constituting fifty percent (50%) or more of the
votes of any class of such corporation’s outstanding voting stock, and with
respect to any Person other than a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of such person’s
management or policies.
     2.01.02 “Army Corps of Engineers” shall mean the United States Army Corps
of Engineers.
     2.01.03 “Bill of Sale” shall mean (a) an Assignment and Bill of Sale
Tendered by a Company under a PSA in the form attached to the PSA (with
appropriate exhibits attached, and with bracketed materials appropriately
addressed), and (b) in the case of Existing Assets,

8



--------------------------------------------------------------------------------



 



Existing Permits, or Transferred Items, an Assignment and Bill of Sale in the
form attached hereto as Exhibit “A” (with appropriate exhibits attached, and
with bracketed materials appropriately addressed).
     2.01.04 “BP” shall mean BP America Production Company and its successors
and assigns.
     2.01.05 “Business Day” or “Business Days” shall mean Days other than
Saturdays, Sundays, legal holidays in the States of Texas or Louisiana, or Days
on which banks in Covington, Louisiana or Houston, Texas are authorized or
required to be closed.
     2.01.06 “Certifying Representative” shall mean a single representative, as
designated from time to time by the Companies to represent all of the Companies,
who shall be authorized to act on behalf of the Companies as set forth in this
Contract and each PSA.
     2.01.07 “Chevron” shall mean Chevron U.S.A. Inc. and its successors and
assigns.
     2.01.08 “Claim/Loss” and “Claims/Losses” shall mean all claims and losses
of all kinds and descriptions including liabilities, liens, privileges, and
other encumbrances, causes of action (including actions in rem or in personam,
at law or in equity), obligations, judgments, interest, costs, expenses, and
awards whether created by law, contract, tort, arbitration, voluntary settlement
(to the extent authorized by the Indemnitor), or otherwise, and including,
except as otherwise expressly provided, claims based on contractual indemnity,
claims for punitive, exemplary, consequential or indirect damages, and claims
for bodily injury, personal injury, illness, death, and property damage
including claims and/or losses for the above regardless of how such claims
and/or losses may be characterized.
     2.01.09 “Coast Guard” shall mean the United States Coast Guard.
     2.01.10 “Commencement Date” shall have the meaning set forth in Article 4.
     2.01.11 “Company” shall refer individually to each and any of BP, Chevron,
and GOM and “Companies” shall refer to BP, Chevron, and GOM, collectively.
     2.01.12 “Companies’ Group” shall mean the following Persons individually
and collectively: each Company and its respective Affiliates, their respective
co-venturers, co-owners, co-lessees, co-working interest owners, joint
venturers, partners, and other contractors and subcontractors of any tier and
all of their Affiliates, and the officers, directors, shareholders, employees,
agents, and representatives of all those entities. Companies’ Group does not
include any Person of Contractor Group.
     2.01.13 “Company Operations” shall mean exploration, development,
production, decommissioning, remediation or other operations of any Company on
or in connection with Company Property.
     2.01.14 “Company Property” shall include all leases, rights of way,
hydrocarbons, production, machinery, structures, equipment, risers, pipelines,
wells, manifolds, wellheads, and other tangible property owned by any Person(s)
of Companies’ Group that is located at, on, or adjacent to a Work Site, other
than the Facilities. The term “Company Property” shall not be deemed or
interpreted to include any of Contractor’s Property.
     2.01.15 “Completion of Work” shall have the meaning set out in
Section 3.02.
     2.01.16 “Confidential Information” shall have the meaning set out in
Section 11.01.

9



--------------------------------------------------------------------------------



 



     2.01.17 “Connected With” shall have the meaning set out in
Section 13.01.04.
     2.01.18 “Contract” shall mean this Wreck Removal Contract, as such may be
amended or modified.
     2.01.19 “Contract Sum” shall have the meaning set out in Section 10.01.
     2.01.20 “Contractor” shall mean Wild Well Control, Inc. and its successors
and assigns.
     2.01.21 “Contractor Group” shall mean the following Persons individually
and collectively: Contractor and its Affiliates, its Subcontractors and their
Affiliates, and the officers, directors, shareholders, employees, agents, and
representatives of all of those entities.
     2.01.22 “Contractor’s Property” shall mean the Existing Assets and all
materials, supplies, equipment, or other property, real or personal, that is
owned, leased, rented, chartered, or operated by Person(s) of Contractor Group
in connection with the performance of this Contract.
     2.01.23 “Day” or “Days” shall mean calendar day or days.
     2.01.24 “Defend” or “Defense” shall have the meaning set forth in Section
13.01.05.
     2.01.25 “Designated Aliquots” shall mean those certain 1/4 1/4 1/4 aliquots
for the Platforms listed on Exhibit “B”, limited as to depth, if applicable.
     2.01.26 “Effective Date” shall refer to the date set forth in the preamble
of this Contract.
     2.01.27 “Escrow Account” shall mean an account to be maintained pursuant to
the Escrow Agreement.
     2.01.28 “Escrow Agent” shall mean JPMorgan Chase Bank, N.A. and its
successors as escrow agent under the Escrow Agreement.
     2.01.29 “Escrow Agreement” shall mean an escrow agreement among Escrow
Agent, Companies, and Contractor, satisfactory in form and substance to
Companies and Contractor.
     2.01.30 “Event of Default” shall mean any of the events set forth in
Article 17.
     2.01.31 “Excluded Claims/Losses” shall have the meaning set forth in
Section 13.01.06.
     2.01.32 “Existing Assets” shall have the meaning set forth in
Section 5.01.01.
     2.01.33 “Existing Permits” shall have the meaning set forth in
Section 5.01.02.
     2.01.34 “Facilities” shall mean the Platforms and Wells, and all rigs,
risers, platforms, pipelines, equipment, materials, scrap metal, caissons,
debris, entrained fluids and other entrained substances including hydrocarbons,
salt water, and drilling mud, and other personal property and fixtures, in each
case, that may at any time prior to Site Clearance Verification be located in or
on the seabed anywhere within the area mandated to be cleared, and required to
be removed, by the MMS in connection with Site Clearance Verification for each
Platform and each Well.
     2.01.35 “Final Payment” shall mean the payments to be made by the Companies
under Section 10.05.

10



--------------------------------------------------------------------------------



 



     2.01.36 “Force Majeure” shall mean any event beyond the reasonable control
of the Party claiming to be affected thereby including: acts of God;
extraordinary weather related events or disturbances, including major storms,
hurricanes, tidal waves, and underwater mudslides; war; fire; flood; strikes or
other labor disturbances at a national or regional level; acts of the public
enemy; terrorism; insurrections; riots; or rules, regulations, or orders of any
court or Governmental Agency that have been resisted in good faith by legal
means and that make continuance of the Work substantially impractical.
Notwithstanding the foregoing, Force Majeure shall not include events
contributed to by the gross negligence or willful misconduct on the part of the
Party claiming Force Majeure nor shall Force Majeure include effects that could
have been avoided or mitigated by the exercise of reasonable care on the part of
the Party claiming Force Majeure. Inability of any Party to secure funds shall
not be regarded as Force Majeure.
     2.01.37 “GOM” shall mean GOM Shelf LLC and its successors and assigns.
     2.01.38 “Governmental Agency” shall mean any federal, state, or local
government or agency thereof with any jurisdiction or responsibility over the
Parties, the Work, a Work Site, the Facilities, or releases of any substance
from the Facilities, including the MMS, the Coast Guard, the Army Corps of
Engineers, and the Louisiana Department of Wildlife and Fisheries.
     2.01.39 “Guarantor” shall mean Superior Energy Services, Inc.
     2.01.40 “Guaranty” shall mean a single, continuing guaranty executed by
Guarantor in favor of Companies under this Contract and each PSA, complying with
the requirements of Article 19.
     2.01.41 “Including” or “Included” shall mean, whether or not capitalized,
including, but not limited to a specific matter.
     2.01.42 “Indemnify” or “Indemnification” shall have the meaning set forth
in Section 13.01.01.
     2.01.43 “Indemnitee” shall have the meaning set forth in Section 13.01.03.
     2.01.44 “Indemnitor” shall have the meaning set forth in Section 13.01.02.
     2.01.45 “Initial Payment” shall mean the payments to be made by the
Companies under Section 10.02.
     2.01.46 “IP Rights” shall have the meaning set forth in Section 8.10.
     2.01.47 “JOAs” shall mean the following Joint Operating Agreements by and
between the Companies and their predecessors in interest: CATCO Operating
Agreement dated as of January 1, 1989, as amended; West Delta-Grand Isle Unit
Operating Agreement dated January 1, 1989, as amended; and Grand Isle Catco Unit
Operating Agreement dated January 1, 1989, as amended.
     2.01.48 “Laws” shall mean laws, rules, regulations, and decrees of federal,
state, and local governments or agencies thereof.
     2.01.49 “LIBOR Rate” shall mean the one month London InterBank Offered Rate
as set and published by the British Banker’s Association (“BBA”) and in effect
on the first day of each calendar month, as obtained by the Party entitled to
receive interest from an intermediary source such as Bloomberg, L.P., which rate
is based by the BBA on an average of interbank

11



--------------------------------------------------------------------------------



 



offered rates for U.S. Dollar deposits in the London market based on quotes from
designated banks in the London market.
     2.01.50 “Milestone Event” shall mean the completion of a specified,
particular aspect of the Work, as identified on Exhibit “C”.
     2.01.51 “Milestone Payment” shall mean the payments to be made by the
Companies under Section 10.04 for completion of each Milestone Event.
     2.01.52 “MMS” shall mean the United States Department of the Interior,
Minerals Management Service.
     2.01.53 “Mobilization Payment” shall mean the payments to be made by the
Companies under Section 10.03.
     2.01.54 “Negligence/Fault” shall have the meaning set out in
Section 13.01.07.
     2.01.55 “NORM” shall have the meaning set out in Section 3.05.01.
     2.01.56 “Oil Pollution Act” shall mean the Oil Pollution Act of 1990, as
amended.
     2.01.57 “Other Equipment” shall mean the equipment described on Exhibit “D”
hereto.
     2.01.58 “Outer Continental Shelf” shall mean the submerged lands, subsoil,
and seabed, lying between the seaward extent of the jurisdiction of a state and
the seaward extent of Federal jurisdiction.
     2.01.59 “Party” or “Parties” shall have the meaning set out in the preamble
to this Contract.
     2.01.60 “Person” or “Persons” shall include any natural person(s) as well
as any legal entity including any Party or any Person of Companies’ Group or
Contractor Group.
     2.01.61 “Platforms” shall mean the seven (7) platforms located in the Grand
Isle and West Delta Areas, Offshore Louisiana, more fully described on Exhibit
“B,” including the jackets, decks, risers, conductors, and other components and
fixtures and related personal property.
     2.01.62 “PSA” shall mean a Purchase and Sale Agreement executed between a
Company and Contractor pursuant to this Contract, and “PSAs” shall mean,
collectively, all Purchase and Sale Agreements executed between Contractor and a
Company pursuant to this Contract, in each case, substantially in the form of
Exhibit “E” hereto.
     2.01.63 “Put Option” shall mean the option granted to each Company as set
forth in Article 18.
     2.01.64 “Ready for Transfer” shall mean, (a) in the case of Reefed Items
that are to be reefed in their current locations, when all requirements for
reefing and transfer to the appropriate Governmental Agency have been met (other
than the transfer of title to the Reefed Items to the Governmental Agency),
(b) in the case of Reefed Items that are to be reefed in other locations, when
such Reefed Items are severed from the remainder of the Facilities to which they
are attached, (c) in the case of Facilities that are to be removed from their
present location, when such Facilities are first loaded on to a vessel for
transportation to shore, (d) in the case of those components of Wells that must
be removed in connection with their plugging and abandonment,

12



--------------------------------------------------------------------------------



 



when such Well components are first loaded on to a vessel for transportation to
shore, and (e) in the case of those components of Wells that remain in place
following plugging and abandonment, when such Wells are plugged and abandoned in
accordance with requirements of the MMS.
     2.01.65 “Records” shall mean all designs, plans, models, drawings, prints,
samples, transparencies, specifications, reports, manuscripts, working notes,
documentation, manuals, photographs, negatives, tapes, discs, databases,
software, engineering data, and other information, data, and items embodied in
any tangible form produced by or for Contractor in performance of the Work or in
contemplation of performance of the Work.
     2.01.66 “Reefed Items” shall mean such portion of the Facilities that
Contractor elects to reef pursuant to the terms of this Contract and applicable
Laws.
     2.01.67 “Respective Share” shall mean, in the case of each of BP and GOM,
Thirty-Seven and One-Half Percent (37.50%), and in the case of Chevron,
Twenty-Five Percent (25.00%).
     2.01.68 “Security Agreement” shall have the meaning as set forth in
Article 20.
     2.01.69 “Site Clearance Verification” shall mean a verification method
conducted by or on behalf of Contractor, in accordance with applicable MMS or
other Governmental Agency regulations or standards in order to confirm that the
bottom areas surrounding each of the Platforms and each of the Wells have been
cleared in accordance with applicable MMS or other Governmental Agency
regulations or standards.
     2.01.70 “Subcontractor” or “Subcontractors” when used in connection with
Contractor shall include any contractor or subcontractor of any tier hired by
Contractor to perform any services or furnish any materials or equipment at, on,
or adjacent to, or in transit to or from, a Work Site.
     2.01.71 “Taxes” shall mean all applicable taxes, including all (federal,
state, and local) ad valorem, income or net worth, property, occupation,
payroll, employment, first use, gross receipts, privilege, sales, use,
consumption, excise, and other governmental charges, duties, tariffs, levies,
licenses, fees, permits, and assessments.
     2.01.72 “Tender” means the execution by a Company of a Bill of Sale under
Article 18.
     2.01.73 “Third Party” or “Third Parties” shall mean any Persons not
included in Companies’ Group or Contractor Group.
     2.01.74 “Transferred Items” shall have the meaning set forth in
Section 3.03.
     2.01.75 “Wells” shall mean all wells associated with or formerly producing
from the Platforms, including those fifty-nine (59) wells more fully described
on Exhibit “F,” together with components of the foregoing, other than wells that
had been permanently plugged and abandoned in accordance with MMS requirements
prior to the Effective Date.
     2.01.76 “Work” shall mean the services furnished by Contractor under this
Contract, and the furnishing of equipment, supplies, products, labor, or
materials by Contractor, pursuant to this Contract, as described in Exhibit “G”
hereto.

13



--------------------------------------------------------------------------------



 



     2.01.77 “Work Site” shall mean the locations of the Facilities and, in
addition, shall include, if applicable, the facilities or locations of
Contractor or its Subcontractors and any other site, onshore or offshore, at
which any Work is performed, including any vessel or aircraft used by any Person
of Contractor Group in the performance of the Work.
Article 3.
SCOPE OF WORK; COMMENCEMENT AND COMPLETION OF WORK; “AS IS WHERE IS”
Section 3.01 Scope of Work.
     Contractor shall perform the Work upon the terms and provisions set forth
in this Contract. The Scope of the Work is described in Exhibit “G” attached
hereto and made a part hereof.
Section 3.02 Commencement of Work; Completion of Work.
     Contractor shall commence the Work on the Effective Date and shall continue
to perform the Work with due diligence until the Work has been completed in
accordance with the requirements of this Contract and all applicable
requirements of Laws and Governmental Agencies (“Completion of Work”); provided,
however, that prior to the Commencement Date, Contractor may perform only
office, procurement, and engineering work and Contractor shall not perform any
Work offshore or any Work that can only be performed by the operator recognized
by the MMS for the Wells and Designated Aliquots. If the Commencement Date does
not occur on the Effective Date or if Contractor is not yet prepared to assume
the performance of overflight, spill response, maintenance of navigational aids,
and other necessary operations as required by Governmental Agencies, BP, as
current operator of the Facilities, will continue to perform such operations
until Contractor is prepared to perform such operations. However, BP, as current
operator of the Facilities, shall not undertake any decommissioning activities
unless required to do so by any Governmental Agency during such period. To the
extent that Companies are not otherwise entitled to indemnity under contracts
with other contractors, Contractor shall Indemnify Companies under the
provisions of Article 13 for any Claims/Losses Connected With such continued
operations. All out-of-pocket costs and expenses incurred by virtue of such
continued operations shall be deducted from the Initial Payment based upon
Companies’ good faith estimate, with the balance to be deducted from any
subsequent payments required under this Contract. The target date for Completion
of Work based on current information is on or before December 31, 2010.
Section 3.03 Title.
     Unless title to the Facilities or an undivided portion thereof has
previously been transferred to Contractor pursuant to exercise of a Put Option
by a Company, each Company grants, bargains, sells, conveys and assigns to
Contractor, and Contractor accepts and assumes title to and ownership of
portions of the Facilities at such time as such portions are Ready for Transfer
(the “Transferred Items”). To the extent necessary to document Contractor’s
ownership of the Transferred Items, each Company shall execute a Bill of Sale
affecting such Transferred Items.

14



--------------------------------------------------------------------------------



 



Section 3.04 Reefed Items.
     As part of the Work to be performed under this Contract, Contractor shall
determine which, if any, of the Facilities shall be reefed pursuant to the terms
of this Contract and applicable Law. Any Reefed Items that will not be reefed in
place shall be removed and transported by Contractor to the respective locations
at which such are to be reefed. Subject to the provisions of Section 8.02,
Contractor shall obtain all necessary permits from all applicable Governmental
Agencies in order to reef the Reefed Items, shall execute the necessary deeds of
donation and shall pay all necessary fees and payments in connection therewith.
Section 3.05 No Exclusions from Work.
     Contractor assumes all risk, costs, and expenses with respect to performing
the Work, known and unknown, including the risks specified below. Except as set
forth in Section 3.06, Contractor further agrees that the Contract Sum shall not
be increased nor shall Contractor’s performance under this Contract be excused
in the event of any additional cost or burden associated with any of the
following:
     3.05.01 NORM and Asbestos. The Contract Sum and the Work to be performed
hereunder shall include the proper disposal of any naturally occurring
radioactive material (“NORM”) or asbestos attributable to the Facilities in
accordance with all applicable Laws.
     3.05.02 Structural Damage or Other Damage. The Contract Sum and the Work
cover all of the Facilities in whatever condition such Facilities may be in now
or in the future. Contractor accepts the full risk of any damage to any of the
Facilities now or in the future, including any change in condition or location
or loss or damage to the Facilities or changes to a Work Site or seabed
surrounding the Facilities, whether or not as a result of an event of Force
Majeure, an allision, a collision, or any other cause.
     3.05.03 Wellbore Associated Flow or Well Control Issues. Contractor is
aware and acknowledges that the Facilities include at least fifty-nine
(59) Wells that have not been plugged and abandoned, some of which are known to
be leaking.
     3.05.04 Force Majeure. The occurrence of an event of Force Majeure may
justify an extension of time for performance, but an event of Force Majeure
shall not excuse non-performance of any of Contractor’s obligations.
Section 3.06 Additional Wells.
     In the event that Contractor determines that there are in excess of
sixty-one (61) Wells included in the Facilities, each Company shall pay
Contractor its Respective Share of Contractor’s actual costs plus ten percent
(10%) as compensation for profit and overhead for decommissioning such
additional Wells. Contractor shall invoice and deliver to the Certifying
Representative, in triplicate, a documented and itemized invoice following the
completion of the plugging and abandonment of each such Well and the Certifying
Representative shall review, verify and process the invoice, and each Company
shall pay its Respective Share of such invoice in accordance with Section 10.04.
Section 3.07 Conditions; “As Is, Where Is”.
     Contractor has had the opportunity to conduct whatever inspections it
wishes to conduct, and Contractor accepts the condition, whether known or
unknown, of the Facilities, the Existing

15



--------------------------------------------------------------------------------



 



Assets, the Transferred Items, the Other Equipment, and the Work Sites, without
warranty of any kind from the Companies. For purposes of: (a) its acceptance of
the Work; (b) its acceptance of title to the Existing Assets under
Section 5.01.01; (c) its acceptance of title to the Facilities upon exercise of
a Put Option under Article 18; (d) its acceptance of the Transferred Items under
Section 3.03; and (e) all other purposes of this Contract, each PSA, and each
Bill of Sale, Contractor and each Company hereby agree as follows:
     COMPANIES HEREBY DISCLAIM, AND CONTRACTOR HEREBY MAKES A FULL WAIVER OF,
ANY WARRANTY AS TO REDHIBITION OR THE CONDITION OF THE EXISTING ASSETS OR THE
OTHER EQUIPMENT OR THE FACILITIES OR THE TRANSFERRED ITEMS OR ANY PART THEREOF
OR A WORK SITE (ENVIRONMENTAL AND OTHERWISE, ON THE EFFECTIVE DATE OR
HEREAFTER), THIS CONTRACT, EACH PSA, EACH BILL OF SALE, AND ANY TRANSFER
PURSUANT THERETO BEING MADE ON AN “AS IS” “WHERE IS” BASIS. COMPANIES AND
CONTRACTOR ACKNOWLEDGE AND AGREE THAT CONTRACTOR HAS HAD FULL, COMPLETE AND
UNLIMITED ACCESS TO THE EXISTING ASSETS AND THE OTHER EQUIPMENT AND THE
FACILITIES AND THE TRANSFERRED ITEMS AND THE WORK SITES FOR ALL TESTS AND
INSPECTIONS WHICH CONTRACTOR, IN ITS SOLE DISCRETION, DEEMED NECESSARY,
DESIRABLE OR APPROPRIATE FOR THE PROTECTION OF ITS INTERESTS. CONTRACTOR
ACKNOWLEDGES AND AGREES THAT CONTRACTOR ACCEPTS THE EXISTING ASSETS AND THE
OTHER EQUIPMENT AND THE FACILITIES AND THE TRANSFERRED ITEMS AND THE WORK SITES
“AS IS” “WHERE IS”, AND THAT CONTRACTOR IS RELYING SOLELY ON ITS OWN INSPECTION
OF THE EXISTING ASSETS AND THE OTHER EQUIPMENT AND THE FACILITIES AND THE
TRANSFERRED ITEMS AND THE WORK SITES AND NOT ON ANY WARRANTIES OR
REPRESENTATIONS FROM OR ON BEHALF OF THE COMPANIES AT ANY TIME AS TO THE
CONDITION OF THE EXISTING ASSETS OR THE OTHER EQUIPMENT OR THE FACILITIES OR THE
TRANSFERRED ITEMS OR THE WORK SITES IN ANY RESPECT, AND THE TERMS OF THIS
CONTRACT AND EACH PSA AND EACH BILL OF SALE, INCLUDING THE COMPENSATION PAYABLE
TO CONTRACTOR UNDER THIS CONTRACT, EACH PSA, AND EACH BILL OF SALE TAKES INTO
CONSIDERATION THE CONDITION OF THE EXISTING ASSETS AND THE OTHER EQUIPMENT AND
THE FACILITIES AND THE TRANSFERRED ITEMS AND THE WORK SITES. COMPANIES HEREBY
DISCLAIM, AND CONTRACTOR HEREBY WAIVES, ALL WARRANTIES OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE CONDITION OF THE EXISTING ASSETS OR THE
OTHER EQUIPMENT OR THE FACILITIES OR THE TRANSFERRED ITEMS OR THE WORK SITES
INCLUDING ANY REPRESENTATIONS OR WARRANTIES (I) AS TO THE PHYSICAL OR
ENVIRONMENTAL CONDITION THEREOF, (II) AS TO THE ABSENCE OF REDHIBITORY OR LATENT
DEFECTS OR VICES (WHETHER APPARENT, EASILY DISCOVERABLE OR HIDDEN, KNOWN OR
UNKNOWN), (III) AS TO THE FITNESS OF THE EXISTING ASSETS OR THE OTHER EQUIPMENT
OR THE FACILITIES OR THE TRANSFERRED ITEMS OR THE WORK SITES FOR ANY ORDINARY OR
PARTICULAR PURPOSE, INCLUDING THEIR FITNESS FOR USE IN CONNECTION WITH THE WORK,
AND (IV) THEIR SUITABILITY OR CAPACITY FOR ANY PURPOSE, INCLUDING, THEIR
SUITABILITY OR CAPACITY IN CONNECTION WITH THE WORK. CONTRACTOR HEREBY RELEASES
THE COMPANIES FROM ALL

16



--------------------------------------------------------------------------------



 



CLAIMS/LOSSES FOR ALL OF THE FOREGOING, INCLUDING ANY CLAIM/LOSS FOR REDHIBITION
OR FOR AN INCREASE IN COMPENSATION PAYABLE TO CONTRACTOR UNDER THIS CONTRACT OR
A PSA OR A BILL OF SALE. CONTRACTOR ACKNOWLEDGES THAT THE FOREGOING WAIVERS HAVE
BEEN BROUGHT TO CONTRACTOR’S ATTENTION AND EXPLAINED TO CONTRACTOR IN DETAIL AND
CONTRACTOR FURTHER AGREES THAT SAID WAIVERS ARE A MATERIAL AND INTEGRAL
CONSIDERATION FOR THIS CONTRACT AND EACH PSA AND EACH BILL OF SALE AND HAVE BEEN
KNOWINGLY AND VOLUNTARILY AGREED TO AND MADE BY CONTRACTOR.
Article 4.
CONDITIONS PRECEDENT
     The following conditions precedent shall be satisfied before Contractor may
perform any Work offshore or any Work that can only be performed by the operator
recognized by the MMS for the Wells and Designated Aliquots. When Contractor
believes that the conditions precedent have been achieved it shall notify
Certifying Representative and shall deliver an invoice, in triplicate, to
Certifying Representative under Section 10.02. After determination by the
Companies, in their sole discretion, that the following conditions precedent
have been achieved, the Certifying Representative shall notify Contractor in
writing to that effect and the date of such notice shall be the “Commencement
Date”.
Section 4.01 MMS Qualification; Bonds.
     Contractor shall have been qualified with the MMS as an operator and shall
have furnished all necessary bonds and parent guaranty as required by the MMS in
connection therewith and shall have provided satisfactory evidence to the
Companies in order to be designated as operator of the Wells and Designated
Aliquots.
Section 4.02 Permits.
     In addition to the Existing Permits, Contractor shall have obtained from
each Governmental Agency with jurisdiction over the Facilities, the Work, or a
Work Site any permits, approvals, or other documents (including any required
Right-of-Use and Easement necessary for operation of the GI 47 C-AUX caisson,
Platform ID Number 20051) necessary to perform the Work offshore.
Section 4.03 Designation of Operator; MMS Approvals.
     The Contractor shall have filed the MMS forms delivered to it pursuant to
Section 9.01, all forms required for it to be the “Designated Applicant” in
accordance with MMS requirements, and evidence of financial responsibility under
the Oil Pollution Act. All such filings and such evidence shall have been
approved by the MMS and any other applicable Governmental Agency.
Section 4.04 Insurance.
     The Contractor shall have furnished the insurance required by Article 14.

17



--------------------------------------------------------------------------------



 



Section 4.05 Escrow Agreement.
     The Escrow Agent, the Companies, and the Contractor shall have executed the
Escrow Agreement.
Article 5.
EXISTING ASSETS AND EXISTING PERMITS
Section 5.01 Transfers.
     Upon the Commencement Date, and in consideration of the Work to be
performed by Contractor, each Company shall execute a Bill of Sale pursuant to
Section 5.01.01 and BP, as current operator, shall execute a Bill of Sale
pursuant to Section 5.01.02.
     5.01.01 Existing Assets. Each Company shall transfer its undivided right,
title, and interest in the property described on Exhibit “H” hereto (the
“Existing Assets”).
     5.01.02 Existing Permits. BP shall transfer the permits from the MMS and
other Governmental Agencies described on Exhibit “I” hereto (the “Existing
Permits”), to the extent assignable under applicable Law. Such transfer shall
take place upon the Commencement Date except as otherwise specified in Exhibit
“I”.
Section 5.02 No Warranty of Title.
     Transfer of the Existing Assets and the Existing Permits is made and
accepted without any warranty of title whatsoever.
Section 5.03 Delivery.
     No Company shall be required to move the Existing Assets from their current
locations, and any costs of transport shall be borne solely by Contractor.
Article 6.
REPRESENTATIONS AND WARRANTIES
     Contractor hereby represents and warrants to Companies as follows:
     Section 6.01 Organization and Good Standing.
     Contractor is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Texas and has all requisite corporate
power and authority to perform the Work and acquire the Existing Assets and the
Existing Permits, the Facilities, and the Transferred Items. Contractor is duly
licensed or qualified to do business as a foreign corporation and is in good
standing under the laws of the States of Texas and Louisiana.
Section 6.02 Corporate Authority; Authorization of Agreement.
     Contractor has all requisite corporate power and authority to execute and
deliver this Contract, to consummate the transactions contemplated by this
Contract and to perform all obligations placed on Contractor in this Contract.
This Contract, when executed and delivered by Contractor, constitutes the valid
and binding obligation of Contractor, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency or other Laws relating to or affecting the enforcement of creditors’
rights and general

18



--------------------------------------------------------------------------------



 



principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
Section 6.03 No Violations.
     Contractor’s execution and delivery of this Contract and consummation of
the transaction contemplated by this Contract will not: (a) conflict with or
require consent of any person or entity under any terms, conditions or
provisions of Contractor’s certificate of incorporation or bylaws; (b) violate
any provision of, or require any consent or approval under any Law applicable to
Contractor; or (c) result in creation or imposition of any lien or encumbrance
on any of the Facilities or Contractor’s Property (other than pursuant to the
Security Agreement).
Section 6.04 Litigation.
     There is no litigation, action or proceeding by a Person pending against
Contractor or, to Contractor’s knowledge, threatened against Contractor that
would have a material adverse effect on the timely consummation of the
transaction contemplated by this Contract.
Section 6.05 Bankruptcy.
     There are no bankruptcy or receivership proceedings pending against, being
contemplated by or, to Contractor’s knowledge, threatened against Contractor.
Section 6.06 Qualification.
     Contractor (a) is generally familiar with all phases of the Work to be
performed, the character, quality and quantity of materials to be used, the
character of decommissioning equipment and facilities needed, both preliminary
to and during the prosecution of the Work, the general and local weather and
other conditions, and all other matters that may in any way affect the Work or
its prosecution under this Contract; (b) the Work is in Contractor’s usual line
of business and Contractor is familiar with the risks involved in the Work; and
(c) it is capable of performing the Work safely and efficiently in accordance
with the provisions of this Contract and the regulations and standards of the
MMS and all other applicable Governmental Agencies.
Section 6.07 Laws.
     Contractor and its Subcontractors are familiar with and knowledgeable about
all Laws, which are now or may become applicable to the Contract and any Work
performed in connection herewith, including those pertaining to immigration,
employment, labor, health, safety, security, and environmental protection.
Section 6.08 Gifts, Etc.
     Neither Contractor nor any other Person in the Contractor Group has:
(a) given any commissions, payments, gifts of substantial value, kickbacks,
lavish or extensive entertainment, or other things of value to any officer,
director, employee, agent, or representative of any Company, or any family
member thereof, or received same from any vendor, supplier, or contractor in
connection with this Contract, or (b) paid any fee, commission, rebate, or
anything of value to or for the benefit of any governmental official having
jurisdiction over a Work Site. Companies shall have the right to audit
Contractor Group to determine compliance with this representation.

19



--------------------------------------------------------------------------------



 



Section 6.09 Indemnity.
     Contractor shall Indemnify Companies’ Group from all Claims/Losses arising
from the breach by Contractor of any representation or warranty of this
Article 6.
Article 7.
REPRESENTATIONS OF EACH COMPANY
     Each Company, with respect to itself only, hereby represents and warrants
to Contractor as follows:
Section 7.01 Organization and Good Standing.
     Such Company is a corporation or a limited liability company duly
organized, validly existing and in good standing under the Laws of its state of
organization, and has all requisite corporate power and authority to enter into
this Contract and to perform its obligations hereunder. Such Company is duly
licensed or qualified to do business as a foreign corporation or limited
liability company and is in good standing under the laws of the States of Texas
and Louisiana.
Section 7.02 Corporate Authority; Authorization of Agreement.
     Such Company has all requisite corporate power and authority to execute and
deliver this Contract, to consummate the transactions contemplated by this
Contract and to perform all obligations placed on such Company in this Contract.
This Contract, when executed and delivered by such Company, constitutes the
valid and binding obligation of such Company, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or other Laws relating to or affecting the enforcement of
creditors’ rights and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
Section 7.03 No Violations.
     Such Company’s execution and delivery of this Contract and consummation of
the transaction contemplated by this Contract will not: (a) conflict with or
require consent of any person or entity under any terms, conditions or
provisions of such Company’s certificate of incorporation or organization or
bylaws or operating agreement, as the case may be; (b) violate any provision of,
or require any consent or approval under any Law applicable to such Company; or
(c) result in creation or imposition of any lien or encumbrance on any of the
Facilities.
Section 7.04 Litigation.
     There is no litigation, action or proceeding by a Person pending against
such Company or, to such Company’s knowledge, threatened against such Company,
that would have a material adverse effect on the timely consummation of the
transaction contemplated by this Contract.
Section 7.05 Bankruptcy.
     There are no bankruptcy or receivership proceedings pending against, being
contemplated by or, to such Company’s knowledge, threatened against such
Company.

20



--------------------------------------------------------------------------------



 



Article 8.
CONTRACTOR’S COVENANTS
     Contractor hereby covenants and agrees with Companies that it shall comply
with the following covenants:
Section 8.01 Cooperation.
     Contractor acknowledges that one or more of the Companies is or may in the
future be involved in Company Operations at or near a Work Site. Contractor
covenants and agrees that it shall take commercially reasonable measures to
ensure that its performance of the Work shall not impair, interfere with, or
affect any Company Operations or any Company Property. Accordingly, Contractor
shall communicate regularly with the Certifying Representative concerning
Contractor’s proposed schedule of Work in order to assist Companies in planning
operations to minimize impairment of, interference with, or effect upon the
Work. Notwithstanding the foregoing, in the event a Company determines that
Contractor’s Work impairs, interferes with, or affects such Company’s Operations
or any of such Company’s Property, Contractor shall immediately take all steps
necessary to remedy such impairment, interference, or effects unless Contractor
has provided reasonable notice of its proposed schedule of Work, has no other
available Work Sites, and would incur standby charges if it were to take such
steps.
Section 8.02 Permit Requests and Modifications.
     In recognition of ongoing Company Operations on Company Property near the
Work Sites, Contractor covenants and agrees that it will not apply for any
permit to reef or reef in place without giving each Company thirty (30) Days
prior written notice. If any Company indicates that Work pursuant to such permit
would impair, interfere with, or affect such Company’s Operations, Contractor
shall select an alternate reef site that eliminates such impairment,
interference, or effect to the satisfaction of the affected Company.
Section 8.03 Subsequent MMS Filings.
     Promptly upon receipt from the Companies of MMS forms with respect to the
GI F-1 Well and the Designated Aliquot containing Platform GI 40 F and in any
event prior to conducting any Work on such Well or Designated Aliquot,
Contractor shall file such forms, all forms required for it to be the
“Designated Applicant” in accordance with MMS requirements, and evidence of
financial responsibility under the Oil Pollution Act. All such filings and such
evidence shall have been approved by the MMS and any other applicable
Governmental Agency prior to Contractor conducting any Work thereon.
Section 8.04 Performance.
     Contractor covenants and agrees that it shall safely and efficiently
prosecute the Work with due diligence and care in a good and workmanlike manner
with qualified, careful and efficient workers, and first class goods and
equipment in strict compliance and accordance with (a) generally accepted
standards of decommissioning practice for the Work covered under this Contract;
(b) the provisions of this Contract; and (c) all applicable regulations and
standards of the MMS and all other Governmental Agencies.

21



--------------------------------------------------------------------------------



 



     Contractor covenants and agrees that the Work shall be completed properly,
free from liens and defects, and shall meet all requirements of this Contract
and that Contractor, in conducting the Work, shall not employ any Person whose
employment would violate applicable labor Laws.
     Contractor shall supply individuals who are authorized under the laws of
the United States to perform the Work on the Outer Continental Shelf. Any
individual who lacks such authorization shall not be allowed to take part in the
portion of the Work that occurs on the Outer Continental Shelf.
Section 8.05 Anti-Bribery, Etc.
     8.05.01 Contractor shall not pay any fee, commission, rebate, or other
value to or for the benefit of any governmental official having jurisdiction
over the Work or a Work Site, if such payment would be inconsistent with or
penalized by applicable Laws.
     8.05.02 Contractor shall comply with all applicable Laws, rules,
regulations, decrees, and/or official governmental orders of the United States
relating to anti-bribery and anti-money laundering.
     8.05.03 No Person in Contractor Group shall make, offer, or promise to
make, any payment or other transfer of anything of value, including the
provision of any service, gift or entertainment, directly or indirectly to:
(a) any government official (including directors, officers, and employees of
government-owned and government-controlled companies and public international
organizations); (b) any director, officer, or employee of a Person of the
Companies’ Group; (c) any political party, official of a political party, or
candidate for public office; (d) an agent or intermediary for payment to any of
the foregoing; or (e) any other Person for the purpose of obtaining or
influencing the award of or carrying out this Contract, if, and to the extent
that to do so is or would be in violation of or inconsistent with the
anti-bribery or anti-money laundering laws of any relevant jurisdiction,
including the U.S. Foreign Corrupt Practices Act and successor legislation and
the applicable country legislation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.
     For the purposes of this Section 8.05 the term “government official” shall
mean any director, officer or employee of any government or any department,
agency or instrumentality thereof, and/or of any enterprise in which a
government owns an interest, and/or of any public international organization.
This term also includes any Person acting in any official, administrative or
judicial capacity for or on behalf of any such government or department, agency,
instrumentality, company, or public international organization.
     8.05.04 Contractor and its Affiliates have and shall apply effective
disclosure controls and procedures; have and shall maintain books, records, and
accounts which, in reasonable detail, accurately and fairly reflect the
transactions undertaken and the disposition of assets; and have and shall
maintain an internal accounting controls system that is sufficient to ensure the
proper authorization, recording and reporting of all transactions and to provide
reasonable assurance that violations of the anticorruption laws of the
applicable jurisdictions will be prevented, detected and deterred.

22



--------------------------------------------------------------------------------



 



     8.05.05 In the event that a Company has any basis for a good faith belief
that Contractor may not be in compliance with the undertakings and/or
requirements set forth in this Section 8.05 such Company shall advise Contractor
in writing of its good faith belief and Contractor shall cooperate fully with
any and all inquiries undertaken by or on behalf of such Company in connection
therewith, including the provision by Contractor of personnel and supporting
documents and affidavits if reasonably deemed necessary by such Company.
Section 8.06 Records.
     Contractor covenants and agrees that it shall maintain and it shall cause
its Subcontractors to maintain the Records for not less than seven (7) years
after completion of the Work; provided, however, if any Company or any Person
makes a timely written claim which relates to the Work performed pursuant to
this Contract within such seven (7) year period, then Contractor shall retain
any Records that are relevant to the claim until final resolution of such claim.
In addition, in the event that Contractor elects to destroy any of such Records
after the termination of such period, Contractor shall notify Companies and
Companies, at their option, may require that all such Records instead be
delivered to them or as they direct.
Section 8.07 Payment of Bills.
     Contractor covenants and agrees that it shall promptly pay all bills for
labor and materials performed and furnished by Contractor and all parties
claiming by, through or under Contractor in connection with the performance of
the Work.
Section 8.08 Taxes, Liens, and Charges.
     Contractor covenants and agrees to pay all Taxes, licenses and fees levied
or assessed against Contractor in connection with, or incident to, Contractor’s
performance of this Contract. Contractor shall pay its Subcontractors and
discharge all valid Taxes, liens, claims, charges, or other impositions imposed
and to be imposed by applicable Laws on Contractor Connected With the Work
performed hereunder.
Section 8.09 Qualification.
     Contractor shall maintain its qualification with the MMS and all other
Governmental Agencies necessary to perform the Work and to fulfill its other
obligations under this Contract.
Section 8.10 IP Rights.
     Contractor shall not breach or infringe any copyrights, patents, trade
secrets, and other intellectual property rights (“IP Rights”) of any Person in
performance of the Work and related to equipment, materials, services, computer
software, processes or business methods supplied or employed by Contractor in
performing the Work. If Contractor requires any license or similar right under a
Person’s IP Rights, or the performance of the Work requires the payment of any
royalty or similar fee, such fee shall be paid by Contractor as a part of its
Work and shall not increase the Contract Sum.
Section 8.11 Monitoring; Future Response.
     From and after the Commencement Date, Contractor shall monitor, in
accordance with all applicable Laws, the Work and the Facilities. Following
Completion of Work Contractor shall

23



--------------------------------------------------------------------------------



 



remain liable for all pollution, spill response, further requirements of
Governmental Agencies, and damages to or caused by the Facilities and the Work,
all at its sole cost, risk, and expense.
Section 8.12 Navigation.
     From and after the Commencement Date, Contractor shall be responsible for
providing and maintaining all navigational aids on or in connection with the
Facilities, including lights, buoys, and any other required navigational aids
required under applicable Law or regulations of any Governmental Agency.
Section 8.13 Conditions Precedent.
     Contractor shall work diligently to satisfy all conditions precedent of
Article 4 prior to January 2, 2008 or as soon thereafter as possible.
Section 8.14 Release.
     Prior to performing any Work that is subject to an Existing Permit,
Contractor shall use commercially reasonable efforts to obtain a release from
the MMS or other Governmental Agency of any obligations or liabilities of any
Company arising from acts or occurrences after the Effective Date. In any event,
as between Contractor and Companies, Contractor shall be solely responsible for
payment and performance of all obligations arising under the Existing Permits on
and after the Effective Date.
Section 8.15 Re-Designation of Operator.
     Following achievement of the last Milestone Event in connection with the
Facilities contained within a Designated Aliquot, Contractor shall cooperate
with Companies in the designation of GOM as operator and “Designated Applicant”
of such Designated Aliquot.
Section 8.16 Response to Requests for Information.
     Contractor shall respond promptly to requests from the Certifying
Representative regarding progress of the Work, schedules of the Work,
anticipated dates for completion of Milestone Events and anticipated dates and
amounts of Milestone Payments and other matters reasonably related to
performance of the Work and shall furnish the Certifying Representative copies
of any other documents or instruments as the Certifying Representative may
reasonably request in connection therewith.
Section 8.17 Escrow Agreement.
     Contractor shall negotiate with Companies in good faith in order to agree
upon an Escrow Agreement acceptable to Contractor, Companies, and Escrow Agent.
Section 8.18 Indemnity.
     Contractor shall Indemnify Companies’ Group from all Claims/Losses arising
from the breach by Contractor of any covenant or agreement of this Article 8.

24



--------------------------------------------------------------------------------



 



Article 9.
COVENANTS OF EACH COMPANY
     Each Company severally, and not jointly, hereby covenants and agrees with
Contractor that it shall comply with the following covenants:
Section 9.01 MMS Forms.
     As soon as reasonably practical after the Effective Date, each Company
shall execute and deliver to Contractor MMS Form 1123 for Contractor to be
designated operator of the Wells and the Designated Aliquots other than the GI
40 F-1 Well and the Designated Aliquot containing Platform GI 40 F. As soon as
reasonably practical after BP, as current operator, completes decommissioning
work in connection with Platform GI 40 I, each Company shall execute and deliver
to Contractor MMS Form 1123 for Contractor to be designated operator of the GI
40 F-1 Well and the Designated Aliquot containing Platform GI 40 F.
     As soon as reasonably practical after the Effective Date, each Company
shall execute and deliver to Contractor MMS Form 1017 and BP shall execute and
deliver to Contractor MMS Form 1022, for Contractor to be “Designated Applicant”
for the Designated Aliquots other than the Designated Aliquot containing
Platform GI 40 F. As soon as reasonably practical after BP, as current operator,
completes decommissioning work in connection with Platform GI 40 I, each Company
shall execute and deliver to Contractor MMS Form 1017 and BP shall execute and
deliver to Contractor MMS Form 1022 for Contractor to be “Designated Applicant”
for the Designated Aliquot containing Platform GI 40 F.
Section 9.02 Cooperation.
     Each Company shall cause the Certifying Representative to communicate
regularly with Contractor (or, in the case of confidentiality concerns, a
Company shall communicate directly with the Contractor) concerning proposed
Company Operations, and each Company shall exercise commercially reasonable
efforts to plan Company Operations to minimize impairment of, interference with,
or effect upon the Work. Notwithstanding the foregoing, in the event a Company
determines that Contractor’s Work impairs, interferes with, or affects such
Company’s Operations or any of such Company’s Property, such Company shall not
be required to accept such impairment, interference, or effect and shall be
entitled to enforce Contractor’s covenant under Section 8.01.
Section 9.03 Additional Documentation.
     As soon as commercially reasonable after the Commencement Date, BP shall
deliver copies of well files, platform diagrams, engineering files, photographs,
sonar images, and other information with respect to the Facilities that are
reasonably necessary to the performance of the Work by Contractor; provided,
however, that BP shall not be obligated to deliver any of (a) BP’s general
corporate books, records and files, even if containing references to the
Facilities, (b) books, records, and files that are not transferable or cannot be
disclosed under the terms of any third-party agreement or any Law,
(c) information entitled to legal privilege, including attorney work product and
attorney-client communications and information relating to litigation and
claims, (d) interpretative data, cores, geological and geophysical data, reserve
data, seismic, and economic projections, (e) personnel information, (f) income
tax information, or (g) proposals

25



--------------------------------------------------------------------------------



 



received from Contractor or other Persons and records of negotiations with and
economic analyses associated therewith.
Section 9.04 Release.
     BP shall use commercially reasonable efforts to cooperate with Contractor
in the performance of Contractor’s obligations under Section 8.14.
Section 9.05 Escrow Agreement.
     Companies shall negotiate with Contractor in good faith in order to agree
upon an Escrow Agreement acceptable to Contractor, Companies, and Escrow Agent.
Section 9.06 Other Equipment.
     BP shall use commercially reasonable efforts to make the Other Equipment
available to Contractor during the performance of the Work.
Section 9.07 Certifying Representative.
     Companies shall cause a Certifying Representative to be appointed and shall
allow the Certifying Representative to act on behalf of the Companies as
provided in this Contract.
Article 10.
CONTRACT SUM; MILESTONES; PAYMENT PROCEDURES
Section 10.01 Total Compensation.
     As consideration for the full and complete performance of the Work, each
Company shall pay to Contractor its Respective Share of SEVEN HUNDRED AND FIFTY
MILLION AND NO/100 DOLLARS ($750,000,000.00) (the “Contract Sum”), payable in
installments as set forth below, and subject to all of the terms and conditions
of this Contract. Except as set forth in Section 3.06, the Contract Sum covers
and includes all the compensation, payment, and remuneration that the Companies
are obligated to pay Contractor for its Work under this Contract and the PSAs.
Section 10.02 Initial Payment.
     Subject to all of the terms and conditions of this Contract, within fifteen
(15) Days following the Commencement Date, each Company shall pay to Escrow
Agent for deposit into the Escrow Account its Respective Share of SEVENTY
MILLION AND NO/100 DOLLARS ($70,000,000.00).
Section 10.03 Mobilization Payment.
     Contractor shall provide written notice to Certifying Representative that
the first intervention vessel capable of performing the Work has arrived at the
first Work Site and that Contractor has performed Work for fourteen (14) Days at
such Work Site. Subject to all of the terms and conditions of this Contract,
within fifteen (15) Days following verification by the Certifying Representative
of such events, each Company shall pay to Escrow Agent for deposit into the
Escrow Account its Respective Share of THIRTY MILLION AND NO/100 DOLLARS
($30,000,000.00).

26



--------------------------------------------------------------------------------



 



Section 10.04 Milestone Payments; Procedures.
     10.04.01 During the course of the performance of the Work, subject to all
of the terms and conditions of this Contract and approval of the Certifying
Representative, each Company shall pay to Contractor its Respective Share of the
Milestone Payment applicable to each Milestone Event achieved by Contractor
since the last payment date, computed in accordance with Exhibit “J” hereto.
     10.04.02 Contractor shall deliver to the Certifying Representative, at the
address set forth below (or such other Person or address as may be specified in
writing by the Companies or the existing Certifying Representative to
Contractor), in triplicate, a documented and itemized invoice for each
individual Milestone Event, together with all inspections, reports, third-party
reports, approvals of Governmental Agencies, Site Clearance Verifications, and
releases of liens and encumbrances as specified in Exhibit “C”:
     Richard D. Lynch
     BP America Production Company
     550 WestLake Park Boulevard
     Houston, Texas 77079
     Telephone: 281-366-3566
     Fax: 281-366-7981
     10.04.03 The Certifying Representative shall review and verify each invoice
and all supporting documents submitted in connection therewith and it or its
designee shall conduct any inspections it deems necessary in connection with
review and verification of achievement of the Milestone Event as promptly as
practicable following receipt thereof (but in any event within fifteen
(15) Business Days following receipt thereof), and on or before the first
Business Day following the end of such period, the Certifying Representative
shall notify Contractor in writing of: (a) its concurrence that the Milestone
Event has been achieved and the invoice has been approved for payment or (b) its
dispute as to the adequacy of the supporting documents or Contractor’s
achievement of such Milestone Event, including a reasonably detailed description
thereof. Within thirty (30) Days after notification by the Certifying
Representative of concurrence, each Company, subject to all terms and conditions
of this Contract, shall pay to Contractor its Respective Share of such invoice.
In the event of any such dispute, the Certifying Representative, the Companies,
and Contractor shall meet promptly and shall cooperate in good faith to attempt
to resolve such dispute within fifteen (15) Business Days following receipt by
Contractor of the Certifying Representative’s notice of such dispute. If the
dispute is resolved, the Certifying Representative shall so notify the Companies
and, subject to all terms and conditions of this Contract, within thirty
(30) Days thereafter, each Company shall pay to Contractor its Respective Share
of such invoice.
Section 10.05 Final Payment; Procedure.
     10.05.01 As a condition to the Final Payment, Contractor shall deliver to
the Certifying Representative, in triplicate, a notice that it believes that it
has achieved all of the Milestone Events and that there is no pollution
emanating from the Facilities and no unresolved objection by the MMS or any
Governmental Agency to Contractor’s performance or completion of the Work,
together with a documented and itemized invoice for the Final Payment of ONE
HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00).

27



--------------------------------------------------------------------------------



 



     10.05.02 The Certifying Representative shall review and verify such final
invoice and all supporting documents submitted in connection therewith and it or
its designee shall conduct any inspections it deems necessary in connection with
review and verification of achievement of all of the Milestone Events and
verification that there is no pollution emanating from the Facilities and that
there is no unresolved objection from the MMS or any Governmental Agency to
Contractor’s performance or completion of the Work as promptly as practicable
following receipt thereof (but in any event within fifteen (15) Business Days
following receipt thereof), and on or before the first Business Day following
the end of such period, the Certifying Representative shall notify Contractor in
writing of: (a) the approval of the invoice for payment or (b) its dispute as to
the adequacy of the supporting documents or Contractor’s achievement of all of
the Milestone Events or verification that there is no pollution emanating from
the Facilities and that there is no unresolved objection from the MMS or any
Governmental Agency to Contractor’s performance or completion of the Work (other
than monitoring, repairs, and other obligations that may arise in the future),
including a reasonably detailed description thereof. Within thirty (30) Days
after notification by the Certifying Representative of its approval of the
invoice, each Company, subject to all terms and conditions of this Contract,
shall pay to Contractor its Respective Share of such invoice. In the event of
any such dispute, the Certifying Representative, the Companies, and Contractor
shall meet promptly and shall cooperate in good faith to attempt to resolve such
dispute within fifteen (15) Business Days following receipt by Contractor of the
Certifying Representative’s notice of such dispute. If the dispute is resolved,
the Certifying Representative shall so notify the Companies and, subject to all
terms and conditions of this Contract, within thirty (30) Days thereafter, each
Company shall pay to Contractor its Respective Share of such invoice.
Section 10.06 Late Payment
     The amount of any payment required to be made by a Company to Contractor
pursuant to this Article 10 that is not paid within the time periods specified
herein, other than an amount that is not paid because it is being disputed as
set forth in Section 10.04 or Section 10.05, shall bear simple interest at the
LIBOR Rate or the highest lawful interest rate authorized by law, whichever is
lower, from the date that such payment is required to be made hereunder until
such amount is actually paid by such Company.
Section 10.07 Escrow Account
     Payments made to the Escrow Agent under Section 10.02 and Section 10.03
shall be available to be drawn by Contractor from the Escrow Account from time
to time upon compliance with the procedures of the Escrow Agreement only for the
purposes of engineering, acquisitions of materials, and other costs and expenses
directly required for the performance of the Work or to satisfy the Assumed
Obligations as defined in the PSAs.
Section 10.08 Method of Payments
     Payments of Milestone Payments and the Final Payment shall be made by the
Companies to Contractor by wire transfer to the following account:

28



--------------------------------------------------------------------------------



 



     JPMorgan Chase Bank
     New York, NY
     Swift Code: CHASUS33
     ABA No. 021000021
     Credit to Wild Well Control, Inc.
     Acct No.1590885032
Section 10.09 No Release
     Neither the Certifying Representative’s concurrence that Contractor has
achieved a Milestone Event or has completed the Work (other than monitoring,
repairs, and other obligations that may arise in the future), nor payment by a
Company of any invoice therefor or any portion thereof shall in any way relieve
Contractor of its responsibility for the full, complete and satisfactory
performance of the Work.
Article 11.
CONFIDENTIALITY
Section 11.01 Confidential Information.
     Subject to Section 11.04, Contractor agrees that this Contract and any
technical or business information that is disclosed to Contractor or its
Subcontractors in connection with any Work hereunder by any Person of Companies’
Group, either orally or in writing (hereinafter collectively, “Confidential
Information”) is to be treated as confidential and proprietary. Contractor
agrees that Confidential Information shall be maintained in strict confidence
and shall not be used or disclosed to any Person (other than the Parties) other
than in performing the Work. The requirement to maintain information in strict
confidence, however, shall not apply to Confidential Information that: (a) is or
becomes generally available to the public through no wrongful act of Contractor;
(b) was in the possession of Contractor prior to the time it was acquired
hereunder and was not acquired, directly or indirectly, from a Company or its
Affiliates or from others under an obligation of confidentiality; (c) is
independently made available as a matter of right to Contractor by a Third Party
without obligations of confidentiality, provided that such Third Party did not
acquire such information directly or indirectly from a Person of Companies’
Group; or (d) is required by applicable Laws to be divulged; provided that
Contractor shall notify Companies prior to any disclosure, and shall assist
Companies in minimizing the extent of disclosure. The Parties agree that the
Confidentiality Agreement dated as of July 31, 2007 binding upon the Parties is
hereby terminated.
Section 11.02 Digital Information.
     Contractor acknowledges and agrees that each Company, in its sole
discretion, may deliver and/or store Confidential Information in digital form on
the Internet, extranets and/or through public networks and service providers.
Such digital information will be stored on internal or external computers and
accessed from public telecommunications networks, and will be accessible by a
controlled group of Persons (the “Controlled Group”). Contractor agrees that the
delivery and storage of such Confidential Information in this manner shall not
be deemed as making the information generally available to the public, even if
such Confidential Information is accessed by Persons who are not within the
Controlled Group.

29



--------------------------------------------------------------------------------



 



Section 11.03 Third Party Disclosure.
     Contractor agrees to limit access to Confidential Information to its
employees, agents, representatives, and Subcontractors who reasonably require
such access for purposes of this Contract. Contractor agrees to use its best
efforts in requiring that its employees, agents, representatives, and
Subcontractors maintain Confidential Information in strict confidence.
Contractor shall not make nor permit the making of any copies, abstracts,
derivatives, or summaries of any Confidential Information, except in the
performance of the Work. Upon completion of the Work or at a Company’s request,
Contractor shall return such Company’s Confidential Information (including, but
not limited to, all copies, abstracts, derivatives, and summaries).
Section 11.04 Public Announcements; Public Disclosures.
     No press release or other public announcement or public disclosure having
or containing any reference, either directly or by implication, to this Contract
or the transactions herein contemplated, or to a PSA or to a Company or any
other Persons of Companies’ Group, will be made or used by Contractor or on its
behalf, unless the same has been approved in writing by an authorized officer of
each Company. This prohibition specifically includes any public release (either
through print or broadcast news media) any articles prepared for internal or
external publication, technical papers, and discussions with journalists or
other Persons. In the case of any filings required by Laws to be made with the
Securities and Exchange Commission or any other Governmental Agency by
Guarantor, Contractor shall advise Companies of the announcement or disclosure
Guarantor intends to make, and shall allow the Companies to comment and suggest
changes prior to making such announcement or disclosure. Notwithstanding the
foregoing, Guarantor shall be entitled to respond to questions from
stockholders, respond to inquiries from financial analysts and media
representatives in a manner consistent with its past practice without prior
consultation with the Companies to the extent such consultation is not
reasonably practicable. No response or statement shall be disparaging of any
Company.
Article 12.
INDEPENDENT CONTRACTOR AND LOUISIANA STATUTORY EMPLOYEE
Section 12.01 Independent Contractor.
     In the performance of the Work, Contractor is an independent contractor,
shall control the performance of the details of the Work, and shall be
responsible for the results as well as responsible for ensuring that the
performance of the Work is conducted in a manner consistent with appropriate
safety, health, and environmental considerations.
Section 12.02 No Direction or Control.
     The presence of and the observation and inspection by Companies’
representative(s) or Certifying Representative at a Work Site will not relieve
Contractor from Contractor’s obligations and responsibilities under this
Contract. Neither Contractor, nor Contractor’s employees, agents,
representatives, or Subcontractors, shall have authority to commit any Company
or any Person of Companies’ Group to any binding legal obligation nor shall any
of them be deemed for any purpose to be agents, servants, or representatives of
Companies’ Group in the performance of the Work. No Company shall have direction
or control of the Persons of

30



--------------------------------------------------------------------------------



 



Contractor Group in the performance of the Work and Companies are interested
only in the results obtained. Nothing contained in this Contract will be
construed to be inconsistent with such independent contractor relationship.
Section 12.03 Statutory Employer.
     In all cases where Contractor’s Employees (which for purposes of this
Section 12.03 and only as between Contractor and Companies’ Group, are defined
to include Contractor’s and its Subcontractors’ direct, borrowed, special, or
statutory employees) are performing work in or offshore the State of Louisiana
or are otherwise covered by the Louisiana Workers’ Compensation Act, La. R.S.
23:1021 et seq., each Company and Contractor agree that the Work performed by
Contractor and Contractor’s Employees pursuant to this Contract is an integral
part of and are essential to the ability of such Company to generate such
Company’s goods, products, and services for the purpose of La. R.S.
23:1061(A)(1). Furthermore, each Company and Contractor agree that each Company
is the statutory employer of Contractor’s Employees for purposes of La. R.S.
23:1061(A)(3) and that each Company shall be entitled to the protections
afforded a statutory employer under the laws of the State of Louisiana.
Irrespective of a Company’s status as the actual or alleged statutory or special
employer (as defined in La. R.S. 23:1031(C)) of any of Contractor’s Employees,
Contractor, as between Contractor and Companies’ Group, shall remain primarily
responsible for the payment of all workers’ compensation and medical benefits to
Contractor’s Employees, and shall not be entitled to seek contribution for any
such payments from any Company or any other Person of Companies’ Group, and
Contractor further agrees that it will Indemnify Companies’ Group from and
against any such payments and that Contractor will Indemnify Companies’ Group
from and against any and all Claims/Losses relating to or asserted by
Contractor’s Employees even if any such Contractor’s Employee is also held to be
an employee (whether a statutory, special or borrowed employee, or otherwise) of
any Company or any other Person of Companies’ Group and, as set forth in
Article 13 regardless of any Negligence/Fault of Companies’ Group.
Article 13.
INDEMNITY
Section 13.01 Special Definitions:
     Except as provided below, when used in this Article or elsewhere in this
Contract, all terms shall have the meanings set forth in Article 2
(Definitions), with specific reference to the definitions of Affiliate,
Claims/Losses, Companies’ Group, Contractor Group, Facilities, Contractor’s
Property, Party, Person, and Work.
     13.01.01 “Indemnify” or “Indemnification” shall be deemed to include and
stand for the following phrase: “release, protect, Defend, indemnify and hold
harmless.”
     13.01.02 “Indemnitor” shall refer to the Party against whom indemnity (or
release) is sought under this Contract.
     13.01.03 “Indemnitee” shall refer to the Person seeking indemnity (or
release) under this Contract.
     13.01.04 “Connected With” shall be deemed to include and stand for
“directly or indirectly arising out of, resulting from, or in any way connected
with or related to, at any time

31



--------------------------------------------------------------------------------



 



(whether prior to or after the Effective Date) unless expressly provided
otherwise,” and shall cover all Claims/Losses in any way Connected With, as
applicable, this Contract, the Work, the Reefed Items, the Existing Assets, the
Other Equipment, the Transferred Items, or the Facilities, and including any
Claims/Losses associated with any presence on any premises, including any
Claims/Losses associated with any ingress, egress, loading, or unloading, and
transportation to and from any Work Site or in connection with the Work.
     13.01.05 “Defend” or “Defense” shall include the obligation to pay
reasonable attorneys’ fees, court costs, expert fees, and other reasonable costs
incurred by the Indemnitor or the Indemnitee as a result of defending against a
Claim/Loss as required by this Contract, or, at the election and cost of the
obligor, the obligation to select and engage competent attorneys and experts to
defend against a Claim/Loss as required by this Contract.
     13.01.06 “Excluded Claims/Losses” shall mean all claims and losses of all
kinds and descriptions including liabilities, liens, privileges, and other
encumbrances, causes of action (including actions in rem or in personam, at law
or in equity), obligations, judgments, interest, costs, expenses, and awards
whether created by law, contract, tort, arbitration, voluntary settlement (to
the extent authorized by the Indemnitor), or otherwise, and including, except as
otherwise expressly provided, claims based on contractual indemnity, claims for
punitive, exemplary, consequential or indirect damages and/or losses for the
above regardless of how such claims and/or losses may be characterized whenever
asserted:
     (a) for or with respect to bodily injury or death that occurred prior to
the Effective Date; or
     (b) for or with respect to loss or damage to property of any Person that
occurred prior to the Effective Date (except for Claims/Losses that have not
been asserted against Companies prior to the Effective Date for loss or damage
to property resulting from pollution from the Facilities); or
     (c) for any tax or royalty obligations attributable to or payable with
respect to periods ending on or prior to the Effective Date; or
     (d) for reimbursement of expenses in any way Connected With the control of
pollution paid by, agreed to by, or authorized by Companies prior to the
Effective Date; or
     (e) for fines or penalties Connected With the Facilities to the extent and
only to the extent, such fine or penalty was assessed against Companies prior to
the Effective Date; or
     (f) arising prior to the Effective Date and in any way Connected With the
ownership or operation of Facilities or the Existing Assets, the Other
Equipment, other than any Claims/Losses Connected With: (i) the performance of
the Work; (ii) the condition of the Facilities or any pollution therefrom
(regardless when or how such condition or pollution occurred, whether before or
after the Effective Date, even if caused by the Negligence/Fault of any Person
of Companies’ Group); or (iii) any of Contractor’s other express obligations
under this Contract.
In addition to the foregoing, until Companies have completed their
decommissioning work on Platform GI 40 I, the term “Excluded Claims/Losses”
shall include any liability arising out of Companies’ work in connection with
such Platform GI 40 I.

32



--------------------------------------------------------------------------------



 



     13.01.07 “Negligence/Fault” shall, except to the extent expressly otherwise
provided, include negligence (including sole, concurrent, or gross negligence),
willful misconduct, strict liability, other premises liability, unseaworthiness,
unairworthiness, liability for defective equipment, and breach of statutory
duty, whether or not resulting from preexisting conditions, whether or not such
Negligence/Fault is sole, concurrent, joint, comparative, active, or passive.
     13.01.08 The phrase “even if caused by the Negligence/Fault” shall mean
that the Parties intend for the indemnity and other obligations to apply whether
or not the Claims/Losses are contributed to by, occasioned by, or are the result
of the Negligence/Fault of the Indemnitee or any other Person, and that the
Parties intend for the indemnity and other obligations to apply:

  (i)   without regard to any conflicting rules of liability under any
applicable Laws,     (ii)   without regard to any successful limitation or
exoneration of liability proceeding filed by or on behalf of the indemnifying
Party pursuant to the laws of any state or country or the provisions of any
international convention, and     (iii)   without regard to whether the
Claims/Losses in question are sought directly or indirectly by way of recovery,
tort or contractual indemnification, or contribution by a Person against the
Indemnitee.

Section 13.02 Contractor’s General Indemnity Obligations.
     Except for the Excluded Claims/Losses, Contractor shall, subject to
Section 3.02, Indemnify Companies’ Group from and against all Claims/Losses
Connected With this Contract, the Work, the Reefed Items, the Existing Assets,
the Other Equipment, the Transferred Items, or the Facilities, including bodily
injury, personal injury, illness, death, or loss or damage to property
(including removal of wreck and debris of any such property (including any
vessel, Facilities, or other property), whether necessitated by Laws or any
Governmental Agency or interference with Companies’ Group present or future
operations, or Companies’ Group leasehold obligations), all risks of leaks,
pollution, blowout, well control issues, and any other Claims/Losses, whether
sustained by Contractor Group, Companies’ Group, or Third Parties even if caused
by the Negligence/Fault of Companies’ Group or any other Person.
Section 13.03 Pollution.
     Except for the Excluded Claims/Losses, Contractor shall, subject to
Section 3.02, assume responsibility for, and shall Indemnify Companies’ Group
from and against, all Claims/Losses Connected With this Contract, the Work, the
Reefed Items, the Existing Assets, the Other Equipment, the Transferred Items,
or the Facilities for any pollution or contamination, including cleanup,
control, removal, restoration, and remediation, even if caused by the
Negligence/Fault of Companies’ Group or any other Person.
Section 13.04 Fines and Penalties.
     Contractor agrees to assume responsibility for and to Indemnify Companies’
Group from and against any fines or penalties assessed by the MMS or any other
Governmental Agency Connected With this Contract, the Work, the Reefed Items,
the Existing Assets, the Other Equipment, the Transferred Items, or the
Facilities even if caused by the Negligence/Fault of Companies’ Group or any
other Person, except to the extent, and only to the extent, such fine or penalty
was assessed prior to the Effective Date.

33



--------------------------------------------------------------------------------



 



Section 13.05 Limitation on Damages.
     Contractor waives any Claims/Losses against Companies’ Group for punitive,
exemplary, consequential or indirect damages Connected With this Contract, the
Work, the Reefed Items, the Existing Assets, the Other Equipment, the
Transferred Items, or the Facilities, including loss of profits or loss of use.
The waiver afforded by this provision shall be applicable even if such
Claims/Losses are caused by the Negligence/Fault of Companies’ Group or any
other Person benefiting from the waiver. To the extent permitted by Laws, any
statutory remedies that are inconsistent with this provision of the Contract are
waived.
     Companies waive any Claims/Losses against Contractor Group for punitive,
exemplary, consequential or indirect damages Connected With the Reefed Items,
the Existing Assets, the Other Equipment, the Transferred Items, or the
Facilities, including loss of profits or loss of use. In addition, Companies
waive any Claims/Losses against Contractor Group for punitive, exemplary,
consequential or indirect damages arising from damage to property of Companies
or delays in redevelopment production within the boundaries of a Designated
Aliquot plus one thousand (1,000) feet and Connected With the Work in such
Designated Aliquot, including loss of profits or loss of use, but only to the
extent such Claims/Losses are not covered by Contractor’s insurance. The waiver
afforded by this provision shall be applicable even if such Claims/Losses are
caused by the Negligence/Fault of Contractor Group or any other Person
benefiting from the waiver. To the extent permitted by Laws, any statutory
remedies that are inconsistent with this provision of the Contract are waived.
Section 13.06 Notice and Defense.
     13.06.01 In the event a claim is made in writing against a Company for
which Indemnity is owed by Contractor, such Company shall promptly give to
Contractor notice in writing of (a) such claim, or (b) proceedings commenced for
which Indemnification is claimed. Such notice shall state with as much detail as
is reasonably practicable the facts and circumstances giving rise to the
Claim/Loss against the Indemnitee. Notwithstanding the foregoing, if Contractor
is obligated to Indemnify a Company (or any other Person pursuant to this
Contract), lack of prompt notice shall not be a defense except to the extent
prejudice has resulted from such lack of prompt notice.
     13.06.02 The Indemnitor shall confer with the Indemnitee concerning the
Defense of any such Claim/Loss proceedings but, subject to the provisions of
this Article 13 and any other applicable provisions of this Contract, if the
Indemnitor has assumed the full Defense of the Claim/Loss without qualification,
the Indemnitor or its insurer shall retain control of the conduct of such
Defense, including but not limited to the selection and management of counsel.
If the Indemnitor has assumed the full Defense of the Claim/Loss without
qualification, any Indemnitee may, upon written notice to the Indemnitor and at
the Indemnitee’s sole cost and expense, select its own counsel to participate in
and be present for the defense of any such Claim/Loss proceeding, provided such
counsel shall not take any action in the course of such Claim/Loss proceeding to
prejudice the Indemnitor’s Defense of such Claim/Loss proceeding.
Section 13.07 Insurance.
     Contractor agrees to support its indemnity obligations in this Article 13
with insurance or qualified self-insurance obtained for the benefit of the
Companies and the Companies’ Group as Indemnitees with minimum limits not less
than FIFTY MILLION UNITED STATES

34



--------------------------------------------------------------------------------



 



DOLLARS (US$50,000,000.00), or the maximum allowed by applicable Laws, whichever
is less. Except as otherwise mandated by applicable Laws, all indemnity
obligations of Contractor as set out in this Article 13, shall be without
monetary limit. Moreover, the indemnity obligations of Contractor as set out in
this Article 13 are independent of any insurance requirements set out in
Article 14 below, and such indemnity obligations shall not be limited by any
insurance requirements and shall not be lessened or extinguished by reason of
Contractor’s failure to obtain the required insurance coverage or by any
defenses asserted by Contractor’s insurers.
Article 14.
INSURANCE
     Contractor shall procure or cause to be procured on or before the
Commencement Date and shall maintain in effect with respect to and for the
duration of this Contract the insurance policies described below, at its sole
cost and expense.
Section 14.01 Commercial General Liability Insurance.
     Contractor shall maintain commercial general liability (“CGL”) insurance
and, if necessary, commercial excess/umbrella insurance, for both onshore and
offshore operations, with a combined minimum limit of not less than FIVE MILLION
UNITED STATES DOLLARS (US$5,000,000.00) each occurrence. If such primary or
excess CGL insurance contains a general aggregate limit, it shall apply
separately to this Contract.
     14.01.01 CGL insurance (primary and excess) shall be written on ISO
occurrence form CG 00 01 07 98 (or a substitute form providing coverage at least
as broad) and shall cover liability arising from premises, operations,
independent contractors, products-completed operations, personal injury and
advertising injury, and explosion, collapse, and underground hazards, and
blanket broad form contractual liability coverage.
     14.01.02 The status of Companies’ Group as an insured under Contractor’s
CGL policies shall not restrict coverage under such CGL with respect to the
escape or release of pollutants at a Work Site.
     14.01.03 Whether by endorsement or otherwise to the CGL policy, or by
separate policy, coverage shall be provided for liability arising from
pollution, explosion, collapse, underground hazards, or employment-related
practices.
     14.01.04 Any exclusion for non-owned watercraft shall be deleted as
respects liability coverage and contractual liability coverage.
Section 14.02 Business Auto Liability Insurance.
     Contractor shall maintain business auto liability and, if necessary,
commercial umbrella liability insurance, with a minimum limit of not less than
ONE MILLION UNITED STATES DOLLARS (US$1,000,000.00) each accident.
     14.02.01 Such insurance shall cover liability arising out of any auto
(including owned, hired, and non-owned autos).
     14.02.02 Business auto coverage shall be written on ISO form CA 00 01, CA
00 05, CA 00 12, CA 00 20, or a substitute form providing equivalent liability
coverage. If necessary,

35



--------------------------------------------------------------------------------



 



the policy shall be endorsed to provide contractual liability coverage
equivalent to that provided in the 1990 and later editions of CA 00 01.
     14.02.03 Pollution liability coverage equivalent to that provided under the
ISO pollution liability-broadened coverage for covered autos endorsement (CA 99
48) shall be provided, and the Motor Carrier Act endorsement (MCS 90) shall be
attached.
Section 14.03 Workers Compensation and Employers Liability Insurance.
     Contractor shall maintain employers’ liability insurance as well as workers
compensation insurance that complies with the legal requirements of each state
or other jurisdiction in which the Work is to be performed.
     14.03.01 The employers liability minimum limits shall not be less than ONE
MILLION UNITED STATES DOLLARS (US$1,000,000.00) each accident.
     14.03.02 The U.S. Longshore and Harbor Workers Compensation Act endorsement
shall be attached to the policy.
     14.03.03 The Outer Continental Shelf Lands Act endorsement (WC 00 01 09 A)
shall be attached to the policy.
     14.03.04 The Maritime Coverage endorsement (WC 00 02 01) shall be attached
to the policy.
     14.03.05 Contractor shall include an “alternate employer endorsement” in
favor of each Company.
Section 14.04 Protection and Indemnity and Hull and Machinery Insurance.
     14.04.01 When Contractor or its Subcontractors provide owned, chartered,
hired, leased, or operated vessels in performing the Work, Contractor shall
maintain or cause to be maintained protection and indemnity (“P&I”) insurance on
all such vessels with an overall minimum limit of TEN MILLION UNITED STATES
DOLLARS (US$10,000,000.00), or the value of each vessel, whichever amount is
greater, and including coverage for collision and tower’s liability, third party
bodily injury and property damage liability, and pollution liability. In
addition, Contractor shall maintain or cause to be maintained hull and machinery
insurance on all such vessels.
     14.04.02 With regard to all primary and excess P&I insurance, Companies’
Group shall have no liability for calls or premium assessments. In addition, all
primary and excess P&I insurance shall, to the extent of the risks and
liabilities assumed by Contractor, be endorsed (a) to provide full coverage to
Companies’ Group as additional insured without limiting coverage to liability
“as owner” of the vessel and to delete any “as owner” clause and any other
language purporting to limit coverage to liability of an insured “as owner” of
the vessel, and (b) to delete any language limiting coverage for Companies’
Group in the event of the applicability of any limitation of liability statute.
Contractor’s and/or Subcontractor’s P&I insurance shall also cover removal of
wreck and debris if such removal is required by Laws or any Governmental Agency.
Section 14.05 Aviation Liability Insurance.
     If Contractor or any Subcontractor engaged by Contractor uses, owns,
charters, rents, borrows, or leases an aircraft to be used in the performance of
the Work, Contractor shall

36



--------------------------------------------------------------------------------



 



maintain or cause to be maintained aircraft liability insurance, with minimum
limits of at least TEN MILLION UNITED STATES DOLLARS (US$10,000,000.00) per
passenger or crew seat, subject to a minimum of TEN MILLION UNITED STATES
DOLLARS (US$10,000,000.00) or require equivalent insurance from the company
providing the aircraft.
Section 14.06 Pollution Liability Insurance.
     Contractor shall maintain in force for the duration of this Contract
pollution legal liability insurance for both onshore and offshore operations
applicable to bodily injury; property damages, including loss of use of the
damaged property or of property that has not been physically injured or
destroyed; cleanup costs; and Defense, including costs and expenses incurred in
the investigation or settlement of claims; all in connection with any loss
Connected With any Facilities. Coverage shall be with minimum limits of not less
than TEN MILLION UNITED STATES DOLLARS (US$10,000,000.00) per occurrence.
Section 14.07 Operator’s Extra Expense/Well Control Coverage.
     Contractor shall maintain in force for the duration of this Contract
Operator’s Extra Expense/Well Control coverage for all of the Facilities with
minimum limits of not less than TEN MILLION UNITED STATES DOLLARS
(US$10,000,000.00) per occurrence.
Section 14.08 Excess Insurance.
     Contractor shall maintain in force, for the duration of this Contract,
Excess coverage for all coverages identified in this Article 14, with coverage
at least as broad as underlying, and with minimum limits sufficient to raise
coverage for each policy to no less than FIFTY MILLION UNITED STATES DOLLARS
(US$50,000,000.00) per occurrence.
Section 14.09 Evidence of Insurance.
     Upon request of any Company, Contractor shall furnish Companies with one or
more certificates of insurance, on a form that is satisfactory to Companies,
executed by a duly authorized representative of each insurer, evidencing
compliance with the insurance requirements of this Article 14. Acceptance by
Companies of an incomplete or improper certificate, or failure of Companies to
identify a deficiency in coverage from the certificate submitted, shall not be
construed as a waiver of Contractor’s obligation to maintain in effect the
coverages required by this Article. All certificates shall provide for thirty
(30) Days’ written notice to Companies prior to the cancellation or material
change of any insurance referred to therein.
     Within ten (10) Days of receipt of a written request of any Company,
Contractor shall provide certified copies of all insurance policies requested by
any Company.
Section 14.10 General Insurance Provisions.
     14.10.01 All insurance policies of Contractor whether or not required by
this Contract, shall be endorsed to waive all rights of subrogation against
Companies’ Group, and (except for worker’s compensation coverage and
professional liability coverage) shall, to the extent of the risks and
liabilities assumed by Contractor, name Companies’ Group as an additional
insured on a broad form basis with such additional insured coverage including
coverage for the sole or

37



--------------------------------------------------------------------------------



 



concurrent negligence of the additional insureds and not being restricted to (a)
“ongoing operations,” (b) coverage for vicarious liability, or (c) circumstances
in which the named insured is partially negligent.
     14.10.02 All insurance policies of Contractor, whether or not required by
this Contract, shall, to the extent of the risks and liabilities assumed by
Contractor, be primary as respects any other policies held by any Company or any
Person of Companies’ Group or any other policies providing any coverage in favor
of any Company or any Person of Companies’ Group. The coverage afforded
Companies’ Group under such policies shall delete any excess clause or
co-insurance clause that requires sharing or renders any insurance in favor of
Companies’ Group as primary. Such policies shall afford primary coverage to
Companies’ Group without any contributions or reimbursement, in whole or in
part, by any insurance, or self-insured retention or account maintained by or in
favor of Companies’ Group.
     14.10.03 Companies do not represent that the minimum coverages and minimum
limits required in this Article 14 will be adequate to protect Contractor. Such
coverage and limits shall not be deemed as a limitation on Contractor’s
liability under the other provisions of the Contract.
     14.10.04 The insurance obligations required under this Article 14 are
independent from all other obligations of Contractor under this Contract and
apply whether or not required by any other provision of this Contract and shall
not in any way limit Contractor’s indemnity obligations.
     14.10.05 Reasonable deductibles for the policies required in this
Article 14 are permitted, but Contractor shall remain responsible for all
deductibles and for all Claims/Losses for which Contractor is responsible
whether or not insurance is available.
     14.10.06 All insurance required of Contractor in this Contract shall be
placed with insurers reasonably acceptable to Companies. These insurers shall
maintain a minimum rating of A-VII by the A.M. Best Company or equivalent.
     14.10.07 In the event of any claim by Contractor against any insurer it
shall promptly provide copies of all correspondence and documents related to any
such occurrence or any claim to Companies.
Section 14.11 Self-Insurance.
     Notwithstanding the insurance requirements of this Contract, Contractor may
self-insure a part of the insurance coverage required by this Article 14 (beyond
any retention or reasonable deductible) subject to Companies’ prior written
consent. In addition, Companies reserve the right to withdraw consent to any
self-insurance at any time with thirty (30) Days’ written notice to Contractor.
In addition, as respects insurance for control of well, Companies agree that
consent to self-insurance of all or part of the control of well coverage will
not be unreasonably withheld. All deductibles and any self-insurance coverage or
retention shall be treated as if they were insurance coverage or an insurance
policy, and Companies’ Group shall have the same benefits and protection from
Contractor as if Contractor had obtained insurance coverage for that amount, and
Companies’ Group shall not be prejudiced in any way or lose any benefit or
protection as a result of any decision by Contractor to self-insure or maintain
any particular deductible(s) or self-insured retention. In addition, Contractor
warrants that it will disclose its insurance deductibles (and any self insured
retention(s)) to Companies prior to execution of this

38



--------------------------------------------------------------------------------



 



Contract and that it will provide thirty (30) Days’ advance written notice of
any material change in any deductible or retention level.
Section 14.12 Insolvency.
     The insolvency, liquidation, bankruptcy, or failure of any insurance
company providing insurance for Contractor or its Subcontractors or failure of
any such insurance company to pay claims accruing, shall not be considered a
waiver of, nor shall it excuse Contractor from complying with, any of the
provisions of this Contract.
Section 14.13 Subcontractors’ Insurance.
     Contractor, as it deems necessary, shall cause each Subcontractor employed
by Contractor to perform any part of the Work to purchase and maintain policies
of insurance as described in this Article as well as any other coverages that
Contractor deems necessary. Such policies shall be endorsed in the same manner
to waive subrogation against the Companies’ Group, be primary, and name
Companies’ Group as an additional insured. Contractor shall obtain and furnish
to Companies (upon request) copies of certificates of insurance evidencing
coverage for each Subcontractor. Any deficiencies in insurance coverage of any
Subcontractor shall be the responsibility of Contractor.
Article 15.
FORCE MAJEURE
     Except as may be specifically otherwise provided in this Contract, no Party
shall be liable for delays in performance (other than obligations to pay their
Respective Share of the Contract Sum) directly occasioned or caused by Force
Majeure. Upon the occurrence of Force Majeure, the Party affected shall give
prompt notice thereof, no later than five (5) Days’ after learning of the Force
Majeure event, to the other Parties and shall, at its cost and expense, do all
things reasonably possible to remove or mitigate its effects.
Article 16.
ASSIGNMENT; DELEGATION; SUBCONTRACTING
Section 16.01 Assignment; Delegation; Subcontracting.
     Contractor may not assign, sublet, delegate or subcontract this Contract in
whole. Contractor may utilize Subcontractors for portions of the Work, provided
that Contractor shall remain liable for all of its obligations hereunder,
including responsibility for performance of the part of the Work that is
subcontracted. Contractor shall be responsible for all equipment and materials
of, and all actions and inactions of, its Subcontractors as if they were the
employees of Contractor. In the event Contractor does subcontract any portion of
the Work, each such subcontract will provide Companies’ Group with indemnity,
insurance endorsements, warranty, confidentiality, and other protections
equivalent to those set forth in this Contract. No subcontract will create a
contractual relationship between Companies and the Subcontractor, but each
subcontract will contain a provision permitting the assignment of the
subcontract to Companies in all cases where Companies may be entitled under this
Contract to require that such assignment be effected. Under no circumstances
will Subcontractor, or its agents, servants, or employees, be considered
employees of any Company.

39



--------------------------------------------------------------------------------



 



Section 16.02 Assignment by Companies.
     Each Company may assign its rights and obligations, in whole or in part,
under this Contract to any Person without Contractor’s consent; provided, that
the assigning Company shall remain liable for the payment of its Respective
Share of the Contract Sum to Contractor, subject to the other terms and
conditions of this Contract.
Article 17.
DEFAULT; INSOLVENCY; REMEDIES
Section 17.01 Default.
     The occurrence of any of the following shall constitute an Event of Default
by Contractor hereunder:
     17.01.01 Commencement Date. If the Commencement Date has not occurred on or
before March 1, 2008 due to the Contractor’s failure to take any of the actions
required to be taken by it in Article 4.
     17.01.02 Completion of the Work. If Contractor has failed to complete the
Work (other than monitoring, repairs, and other obligations that may arise in
the future) on or before March 31, 2012, with such date subject to extension as
a result of delays due to Force Majeure, but only to the extent such aggregate
delays due to Force Majeure exceed 365 Days.
     17.01.03 Representation and Warranty. If any representation or warranty of
Contractor hereunder was, at the time of making, untrue or misleading in any
respect.
     17.01.04 Performance Defaults. If Contractor has failed to comply with any
material covenant or material obligation under this Contract or has repeatedly
failed to comply with reasonable requests to perform pursuant to the terms and
conditions of this Contract.
     17.01.05 Default Under Security Agreement. If the security interest granted
pursuant to the Security Agreement has become unenforceable or unperfected or if
any prior claim is made on the Existing Assets.
     17.01.06 Default Under Guaranty. If Guarantor has failed to perform its
obligations under the Guaranty, if Guarantor denies or disaffirms its
obligations under the Guaranty, if the Guaranty ceases for any reason to be in
full force and effect, or if any judicial proceeding is filed claiming that the
Guaranty is invalid.
     17.01.07 Governmental Agency. If the MMS, the Coast Guard, or any other
Governmental Agency has: (a) assessed or threatened to assess any material fine
or penalty against any Company, or (b) required or threatened to require any
Company to perform any portion of the Work or to hold them liable for
performance of any portion of the Work; in each case due to Contractor’s
performance or non-performance of the Work.
     17.01.08 Bankruptcy; Insolvency. If Contractor or Guarantor: (a) becomes
insolvent; (b) makes an assignment for the benefit of creditors; (c) is
adjudicated a bankrupt; (d) admits in writing its inability to pay its debts
generally as the same become due; (e) institutes any proceedings under any State
or Federal Laws for relief of debtors or for the appointment of a receiver,
trustee or liquidator; (f) files a voluntary petition in bankruptcy or for a
reorganization or for an adjudication as an insolvent or a bankrupt; or
(g) fails to remove or bond any

40



--------------------------------------------------------------------------------



 



attachment levied on a material portion of Contractor’s Property or a material
portion of the properties of Guarantor within thirty (30) Days therefrom.
     17.01.09 Event of Default under PSA. If an Event of Default has occurred
under any PSA.
Section 17.02 Notice; Opportunity to Cure.
     If Contractor: (a) fails to remedy any Event of Default as soon as
reasonably practical but in no event later than sixty (60) Days after notice
from the Certifying Representative, or (b) if such Event of Default is of such a
nature that, in Companies’ reasonable judgment, it cannot be reasonably remedied
within sixty (60) Days, fails to initiate action as soon as reasonably
practical, but in no event later than within sixty (60) Days after its receipt
of such notice and thereafter to proceed diligently and continuously in
remedying the Event of Default, then Companies may, upon written notice to
Contractor, exercise one or more of the remedies specified in Section 17.03;
provided, however, that Contractor shall not be entitled to notice or an
opportunity to cure in the case of an Event of Default under Section 17.01.08 or
an Event of Default that results in an emergency for which a Governmental Agency
requires action by one or more of the Companies.
Section 17.03 Remedies Upon Default.
     Upon the occurrence of an Event of Default by Contractor and the expiration
of any notice and cure period specified in Section 17.02, the Companies (acting
through the Certifying Representative) may, in their sole option, exercise all
remedies available to them under applicable Laws as well as one or more of the
following remedies, and exercise of one remedy shall not preclude exercise of
other or additional remedies:
     17.03.01 Suspend Work and Payments. Companies may (a) suspend temporarily
or permanently Contractor’s right to proceed with the Work and (b) suspend
payments to Contractor until such Event of Default is remedied, to Companies’
satisfaction in their reasonable discretion.
     17.03.02 Refund of Amounts Withdrawn Under Escrow Agreement. Companies may
require Contractor to refund to them amounts withdrawn under the Escrow
Agreement, plus simple interest at the LIBOR Rate (or the highest lawful
interest rate authorized by law, whichever is lower) from the date such payments
were received by Contractor, minus an amount computed by multiplying the
aggregate amount of the amounts withdrawn under the Escrow Agreement (including
interest at the LIBOR Rate on amounts withdrawn) by a fraction, of which the
numerator is the aggregate amount of Milestone Payments paid to Contractor at
the time the refund is calculated, and the denominator is TWO HUNDRED
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($275,000,000.00). Each Company’s
Respective Share of the refund shall be paid directly to each Company. This
right to require a refund shall terminate after TWO HUNDRED SEVENTY-FIVE MILLION
AND NO/100 DOLLARS ($275,000,000.00) of Milestone Payments have been made to
Contractor. By way of illustration, if Milestone Payments already paid are less
than TWO HUNDRED SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($275,000,000.00), then
refund equals:
[(EA)] — [(EA) x ((Milestone Payments already paid)/(TWO HUNDRED SEVENTY-FIVE
MILLION AND NO/100 DOLLARS ($275,000,000.00))].

41



--------------------------------------------------------------------------------



 



Where:
EA=Amounts withdrawn under the Escrow Agreement plus interest at the LIBOR Rate
from the date of withdrawal.
If Milestone Payments already paid are equal to or greater than TWO HUNDRED
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($275,000,000.00), then the refund
equals zero.
     17.03.03 Completion of Work at Expense of Contractor. If Companies suspend
or terminate Contractor’s right to complete the remaining portion of the Work,
the Companies shall have: (a) the right to take possession and control of the
Work, all Records, the Existing Permits and the Existing Assets (and Contractor
shall make commercially reasonable efforts to make the Other Equipment available
to Companies), and (b) the right to complete the remaining portion of the Work
or to have such Work completed by a different Person and, if requested by
Companies, to utilize some or all of the vessels and equipment utilized by
Contractor for the Work and some or all of the contracts and subcontracts
executed by Contractor for the Work. With respect to any Work performed by or on
behalf of the Companies, any expenses that exceed the payments that Companies
would have made under this Contract for achievement of the Milestone Event(s) or
such portion(s) of the Work shall be the responsibility of, and recoverable
from, Contractor (giving credit for any amounts recovered under
Section 17.03.02). To the extent that Companies are not otherwise entitled to
indemnity under contracts with other contractors in connection with such Work,
Contractor shall Indemnify Companies under the provisions of Article 13 for any
Claims/Losses Connected With such Work, provided Companies have used
commercially reasonable efforts to obtain indemnity from such other contractors.
     17.03.04 Emergency Actions. If, prior to the expiration of any applicable
notice or cure periods, Companies determine in their reasonable discretion that
an emergency exists that is not being adequately addressed by Contractor and
that a Governmental Agency has required or threatened to require any Company to
perform emergency work or to hold them liable for performance of any portion of
emergency work, Companies shall have the right to take possession and control of
such portions of the Work, the Records, the Existing Permits, the Existing
Assets, the Other Equipment, and other vessels and equipment utilized by
Contractor as necessary to proceed to address the emergency, all at the sole
cost, risk, and expense of Contractor (giving credit for any amounts recovered
under Section 17.03.02).
     17.03.05 Security Agreement. Companies may enforce all rights under the
Security Agreement.
     17.03.06 Demand on Guarantor. Companies may demand full and immediate
payment and performance by Guarantor under the Guaranty.
     17.03.07 Escrow Agreement. Companies may enforce all rights under the
Escrow Agreement, including the right to suspend withdrawals by Contractor.
Article 18.
PUT OPTION
Section 18.01 Grant of Put Option.
     Contractor hereby grants to each Company the option (each, a “Put Option”)
to require Contractor to accept the transfer of such Company’s undivided
interest in the Facilities under such Company’s PSA. Any Company may exercise
its Put Option without the joinder of any

42



--------------------------------------------------------------------------------



 



other Company. Contractor acknowledges that it may become a co-owner in
indivision with one or more Companies as a result of the exercise by an
individual Company of its Put Option under its PSA. Contractor hereby waives any
right that it may have under applicable Laws to request or require a partition
of the Facilities for a period of fifteen (15) years from the Effective Date, or
to be a party to, or to have any rights under, any of the JOAs.
Section 18.02 Method of Exercise.
     In order to exercise its Put Option a Company shall Tender a Bill of Sale
to Contractor at any time on or after the Effective Date.
Section 18.03 Price; Consideration.
     The consideration for the transfer by a Company and for the acceptance of
the transfer by Contractor of undivided interests in the Facilities is the
agreement of such Company to pay its Respective Share of the Contract Sum (less
any payments made by such Company under this Contract) in accordance with, and
subject to the terms and conditions of, the applicable PSA. Contractor and each
Company hereby waive any resolutory conditions, conditions subsequent, vendor’s
liens, or rights to dissolve such transfer arising out of any failure to pay
such price.
Section 18.04 Termination of Obligations.
     Effective upon a Tender by a Company all of such Company’s obligations
under this Contract shall terminate. Contractor acknowledges and agrees that its
obligations to Indemnify such Company arising from actions performed by
Contractor prior to such Tender shall continue but shall be treated as if they
had been made under the terms and conditions of such Company’s PSA (making due
allowance for differences in terminology between this Contract and such PSA).
Otherwise, all rights and obligations of a Company and Contractor effective upon
a Tender shall be governed by such Company’s PSA and Bill of Sale Tendered
pursuant thereto. Effective upon a Tender by a Company, such Company shall no
longer be a “Company” under this Contract; provided, however, each Company and
Contractor acknowledge that under a Company’s PSA it shall be entitled to
notices, approvals of payments, and other rights previously provided under this
Contract.
Article 19.
PARENT GUARANTY
Section 19.01 Guaranty.
     Contractor shall furnish Companies on the Effective Date with a single
Guaranty executed by Guarantor in the form of Exhibit “K” attached hereto. The
Guaranty shall guarantee performance of obligations of Contractor under this
Contract and each PSA.
Article 20.
SECURITY AGREEMENT
Section 20.01 Security Agreement.
     Contractor shall grant to the Companies on the Commencement Date a security
interest in the Existing Assets, all on the terms of the Security Agreement
attached hereto as Exhibit “L”.

43



--------------------------------------------------------------------------------



 



Article 21.
APPLICABLE LAW AND RESOLUTION OF DISPUTES
Section 21.01 Selection of Applicable Law.
     This Contract, and any action Connected With this Contract brought by any
Party (and any action brought by any Person of Companies’ Group or Contractor
Group or any Third Party asserting a third party beneficiary claim pursuant to
this Contract) shall be governed by the general maritime laws of the United
States exclusive of any principles of conflicts of laws that would require
application of the substantive laws of another jurisdiction. If it is judicially
determined that the Parties’ choice of maritime law is unenforceable, the
Parties agree that this Contract should be governed, construed and interpreted
in accordance with the laws of the State of Louisiana exclusive of any
principles of conflicts of laws that would require application of the
substantive laws of another jurisdiction. The Parties also agree that with
respect to issues where the general maritime law is silent, this Contract shall
be governed, construed and interpreted in accordance with the laws of the State
of Louisiana exclusive of any principles of conflicts of laws that would require
application of the substantive laws of another jurisdiction.
Section 21.02 Venue.
     In the absence of mutual agreement in writing, for any action Connected
With this Contract brought by any Party (or any Person of either Contractor
Group or Companies’ Group, or any Third Party pursuant to this Contract), venue
shall be exclusively in federal district court situated in Harris County, Texas,
or if there is no subject matter jurisdiction in federal court, then in the
Texas State District Court situated in Harris County, Texas. The Parties (and
any other Persons asserting any action pursuant to this Contract) submit to
personal jurisdiction and waive any other venue that may be applicable to such
action whether by reason of their present or future residence or domicile or
otherwise. Notwithstanding the foregoing, if one or more of the Parties is
involved in litigation in a forum other than in Harris County, Texas, the
Parties may assert claims Connected With this Contract in such litigation to the
extent, and only to the extent, necessary to avoid waiver of such claims. Each
Party, knowingly and voluntarily, waives its respective right to a jury trial.
Section 21.03 Continued Performance.
     Except if the Companies exercise any rights under Section 17.03.01 or
Section 17.03.03, the Parties further agree that despite the existence of any
claim, dispute, controversy, or pending action, Companies may require Contractor
to continue performing the Work. If Contractor fails to comply with such
requirement, the Parties agree, notwithstanding any other provision of this
Contract, that such failure shall constitute irreparable injury to Companies and
that Companies shall be entitled to obtain appropriate injunctive relief from a
court of competent jurisdiction ordering Contractor to continue performing the
Work in accordance with the terms of this Contract.

44



--------------------------------------------------------------------------------



 



Article 22.
SURVIVAL; SEVERABILITY; WAIVER
Section 22.01 Survival.
     A Company’s acceptance of the Work or any parts thereof or its Tender will
not release Contractor from its obligations under this Contract. Contractor
agrees that its obligations under this Contract survive and extend beyond
acceptance of the Work and Tender by a Company. However, a Tender by a Company
shall release such Company from all of its obligations under this Contract.
Section 22.02 Severability.
     If any provision or portions, or applications thereof, of this Contract are
held to be unenforceable, invalid or void by any court of competent
jurisdiction, this Contract will be deemed to be amended to modify such
provision or portion thereof partially or completely to the extent necessary to
make it enforceable. If necessary, this Contract will be deemed to be amended to
delete the unenforceable, invalid or void provision or portion thereof, in which
event the validity and enforceability of the remaining provisions, or portions,
or application thereof, will not be affected thereby.
Section 22.03 Waiver.
     None of the requirements of this Contract will be considered as waived by
any Party unless the same is done in writing. Further, failure by any Party to
enforce any rights will not waive those or other rights hereunder.
Article 23.
NOTICES
Section 23.01 Notice Addresses.
     All notices to be given under this Contract shall be in writing and shall
be delivered by (a) hand, (b) registered or certified mail, or (c) facsimile
(provided there is confirmation of receipt of complete transmission), to the
following address and to the attention of the person or job title below:
BP:
BP America Production Company
ATTN: Richard D. Lynch
550 WestLake Park Boulevard
Houston, Texas 77079
Telephone: 281-366-3566
Fax: 281-366-7981

45



--------------------------------------------------------------------------------



 



Chevron:
Chevron U.S.A. Inc.
Attn: Jay Cupples, NOJV Manager
100 Northpark Blvd
Covington, LA 70433
Telephone: 504-592-6158
Fax: 866-910-9953
GOM:
GOM Shelf LLC
Attn: David Carmony, Vice-President, Gulf Coast Region
2000 Post Oak Blvd, Ste 100
Houston, TX 77056-4400
Telephone: 713-296-6294
Fax: 713-296-6333
Contractor:
Wild Well Control
Attn: Patrick J. Campbell, President
2202 Oil Center Court
Houston, TX 77073
Telephone: 281-784-4700
Fax: 281-784-4750
Section 23.02 Effectiveness of Notices.
     Notices delivered personally shall be effective when delivered. Notices
sent by facsimile shall be effective on the first Business Day following the
date of complete transmission. Notices sent by registered or certified mail
shall be effective when received.
Section 23.03 Notice to a Company.
     Except in instances in which notice under this Contract is specifically
required to be given solely to a single Company or the Certifying
Representative, each Notice to a Company or to the Companies shall not be
effective unless given to all Companies.
Article 24.
MISCELLANEOUS
Section 24.01 Third Party Beneficiaries.
     Except as specifically provided in Article 13 and Article 14, nothing in
this Contract will be construed to confer any rights or benefits in the Contract
to anyone other than Persons of Companies’ Group, and all duties and
responsibilities undertaken pursuant to this Contract will be for the sole and
exclusive benefit of Persons of Companies’ Group and not for the benefit of any
other Person.

46



--------------------------------------------------------------------------------



 



Section 24.02 Several Liability of the Companies; No Joint Venture or
Partnership.
     The obligations of the Companies hereunder are several, and not joint or
joint and several or collective. It is not the intention of the Parties to
create, nor shall this Contract be construed as creating, a mining or other
partnership or association, or to render the Parties liable as partners. No
Company shall be responsible for payment or performance by any other Company
hereunder. Upon a Tender by a Company, such Company’s Respective Share of any
payment shall be subtracted from amounts due under this Contract but shall be
provided to be paid by such Company under its respective PSA.
Section 24.03 Subrogation.
     In the event any Company pays Contractor all or a portion of the Respective
Share of another Company, the paying Company shall be subrogated to the rights
of Contractor against the non-paying Company.
Section 24.04 Contractor Not a Successor or Assign.
     Notwithstanding anything herein or in any Bill of Sale to the contrary,
neither the Tender by a Company, the transfer of the Transferred Items, nor any
other transfer or assignment by a Company to Contractor shall make Contractor
(a) a successor or assign of such Company for purposes of this Contract or (b) a
party to any of the JOAs.
Section 24.05 Entire Contract; Amendment.
     This Contract, each PSA, each Bill of Sale, and any agreement executed in
connection herewith or therewith constitutes the full understanding of the
Contractor, on the one hand, and the Companies, on the other hand, and is a
complete and an exclusive statement of the terms of their agreement, and will
exclusively control and govern all Work performed by Contractor. All
representations, offers, and undertakings of the Contractor, on the one hand,
and the Companies, on the other hand, made prior to the Effective Date hereof,
whether oral or in writing, are merged herein and into each PSA, each Bill of
Sale, and any agreement executed in connection herewith or therewith. No other
contract or agreement, whether executed prior or subsequent to the execution of
this Contract, a PSA, a Bill of Sale, or any agreement executed in connection
herewith or therewith will in any way modify, amend, alter, or change any of the
terms or conditions set out herein unless such contract or agreement: (a) is
executed by persons of equal position and authority within their respective
companies as those executing this Contract, a PSA, a Bill of Sale, or any
agreement executed in connection herewith or therewith, and (b) clearly
expresses the specific intention of the Parties to amend this Contract, a PSA, a
Bill of Sale, or any agreement executed in connection herewith or therewith by
making specific reference thereto.
Section 24.06 Governmental Agency Approval.
     No letters, approvals, or directives of the MMS or any Governmental Agency,
whether or not signed or accepted by Contractor or any Company shall alter or
modify the terms and conditions of this Contract or any PSA.

47



--------------------------------------------------------------------------------



 



Section 24.07 Further Assurances.
     From time to time after the Effective Date and without further
consideration, a Party shall execute and deliver such documents and instruments
as are reasonably requested by another Party in order to consummate more
effectively the transactions as contemplated by this Contract.
Section 24.08 Counterparts.
     This Contract may be executed in counterparts, and different Parties may
execute different counterparts, but all counterparts together shall constitute a
single agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

48



--------------------------------------------------------------------------------



 



     WITNESS THE SIGNATURES of the Parties hereto as set forth below.

            BP AMERICA PRODUCTION COMPANY
      By:   /s/ Richard D. Lynch, Jr.         Printed Name:   Richard D. Lynch,
Jr.        Title:   Attorney In Fact        CHEVRON U.S.A. INC.
      By:   /s/ M. H. Forman         Printed Name:   M. H. Forman       
Title:   Assistant Secretary        GOM SHELF LLC by and through its Managing
Member, Apache Corporation
      By:   /s/ John J. Christmann, IV         John J. Christmann, IV       
Vice President        WILD WELL CONTROL, INC.
      By:   /s/ Patrick J. Campbell         Printed Name:   Patrick J. Campbell 
      Title:   President and Chief Executive Officer     

Signature Page for Wreck Removal Contract

